Exhibit 10.13

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

LICENSE AND DEVELOPMENT AGREEMENT

This License and Development Agreement (the “Agreement”) is made as of August 2,
2006 (the “Effective Date”) by and between BioDelivery Sciences International,
Inc., a Delaware corporation with an office at 2501 Aerial Center Parkway, Suite
205, Morrisville, North Carolina 27560 USA (“Parent”), its wholly-owned
subsidiary Arius Pharmaceuticals, Inc., a Delaware corporation with an office at
the same address (“Arius”, and together with Parent, “BDSI”) and Meda AB, a
Swedish corporation with its principal office at Pipers väg 2 A, SE-170 09,
Solna, Sweden (“Meda”). BDSI and Meda are sometimes referred to collectively
herein as the “Parties” or singly as a “Party.”

RECITALS

WHEREAS, BDSI wishes to grant to Meda, and Meda wishes to obtain from BDSI, an
exclusive license to develop, manufacture (or have manufactured), market,
advertise, promote, distribute, offer for sale, sell, export, and import BDSI’s
BEMA fentanyl product in Europe on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties hereto, intending to be
legally bound, do hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. In addition to the capitalized terms defined elsewhere
in this Agreement, the following terms used in this Agreement shall have the
meaning set forth below:

“ADE” means any Adverse Event associated with the Licensed Product or the
Demonstration Samples (including Adverse Drug Reactions).

“Adverse Event” or “AE” means any untoward medical occurrence in a patient or
clinical investigation subject administered Licensed Products or Demonstration
Samples and which does not necessarily have to have a causal relationship with
such treatment.

“Adverse Reaction” or “Adverse Drug Reaction” or “ADR” means a response to
Licensed Product or Demonstration Sample which is noxious and unintended and
which occurs at doses normally used in man for prophylaxis, diagnosis or therapy
of disease or for modification of physiological function.



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

“Affiliate” means an individual, trust, business trust, joint venture,
partnership, corporation, association or any other entity which owns, is owned
by or is under common ownership with, a Party. For the purposes of this
definition, the term “owns” (including, with correlative meanings, the terms
“owned by” and “under common ownership with”) as used with respect to any Party,
shall mean the possession (directly or indirectly) of more than 50% of the
outstanding voting securities of a corporation or comparable equity interest in
any other type of entity.

“API” means an active pharmaceutical ingredient.

“Applicable Laws” means all applicable laws, rules, regulations and guidelines
that may apply to the development, marketing, manufacturing or sale of the
Licensed Product or the performance of either Party’s obligations under this
Agreement, including but not limited to all laws, regulations and guidelines
governing the import, export, development, marketing, distribution and sale of
the Licensed Product in the Territory, to the extent relevant, all Good
Manufacturing Practices or Good Clinical Practices standards or guidelines
promulgated by the FDA or other Competent Authorities, all laws, rules,
regulations, and guidelines applicable to the manufacture, use, shipment,
handling, sale, marketing, and distribution of fentanyl as a Schedule II
controlled substance under the United States’ Controlled Substances Act and any
similar foreign laws, rules, and regulations, and trade association guidelines
(including but not limited to, with respect to all of the foregoing, those which
apply to the handling of narcotics), where applicable.

“Applicable Royalty Percentage” means *** percent (***%).

“BEMA” means the proprietary bioerodible, mucoadhesive multi-layer polymer film
technology Controlled by BDSI or Arius Two.

“Books and Records” means, in whatever media, any and all books and records,
reports and accounts in connection with or related to the Licensed Product, the
Development Program, Competent Authorities, Applicable Laws or this Agreement.
Books and Records shall also include any market research and competitive
reports, marketing reports, and related data.

“BDSI-Supplied Unit” means a Unit supplied by or on behalf of BDSI to Meda or
its Affiliates under the Supply Agreement.

“CDC Agreement” means that certain Clinical Development and License Agreement
between BDSI and CDC IV, LLC (“CDC”) dated July 14, 2005, to the extent attached
hereto and as amended February 15, 2006 and May 16, 2006, and subject to that
certain Sublicensing Consent and Amendment between BDSI and CDC dated August 2,
2006 (the “CDC Consent”); the body of such Clinical Development and License
Agreement (but not its exhibits), the referenced amendment, and the CDC Consent
are attached hereto as Exhibit A.

 

2



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

“Bundled Product” means the Licensed Product when sold together with any other
products and/or services within the Territory at a unit price, whether packaged
together or separately with another pharmaceutical product or other device,
equipment, instrumentation, or other components (other than solely containers or
packaging exclusively for the Licensed Product).

***

“Commercial Sale” means the sale for use, consumption or resale of each Licensed
Product in the Territory by Meda, its Affiliates, or Sublicensees. A sale to an
Affiliate or Sublicensee shall not constitute a Commercial Sale unless the
Affiliate is the end user of the Licensed Product.

“Commercially Reasonable Efforts” means, except as otherwise explicitly set
forth in this Agreement, efforts consistent with the reasonable exercise of
prudent scientific and business judgment and generally accepted practices in the
pharmaceutical industry, as applied to similar products having comparable market
potential. “Comparable market potential” shall be *** Commercially Reasonable
Efforts requires that ***

“Competent Authorities” means collectively the governmental entities in the
Territory responsible for the regulation of medicinal products intended for
human use, including but not limited to the EMEA.

“Confidential Information” means any confidential or proprietary information of
a Party, whether in oral, written, graphic or electronic form. Confidential
Information shall not include any information which the receiving Party can
prove by competent evidence:

(a) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving Party, generally known or available;

(b) is known by the receiving Party at the time of receiving such information,
as evidenced by its written records maintained in the ordinary course of
business;

(c) is hereafter furnished to the receiving Party by a Third Party, as a matter
of right and without restriction on disclosure;

(d) is independently developed by the receiving Party, as evidenced by its
written records maintained in the ordinary course of business, without knowledge
of, and without the aid, application or use of, the disclosing Party’s
Confidential Information; or

(e) is the subject of a written permission to disclose provided by the
disclosing Party.

“Control” means the possession of the ability to grant a license or sublicense
as provided for herein without violating the terms of any agreement or other
arrangement with any Third Party existing on the Effective Date or, with respect
to any intellectual property rights acquired

 

3



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

from a Third Party following the Effective Date, any agreements in effect at the
time such rights are acquired.

“Demonstration Samples” means Units, lacking fentanyl, used to demonstrate the
manner in which the Licensed Product is prepared and used, and labeled
“demonstration samples, for demonstration purposes only.”

“Development Costs” means the total direct and indirect costs incurred by Meda
or BDSI in performing their respective obligations under the Development Program
or this Agreement, including but not limited to any travel, out-of-pocket, and
Third Party costs.

“Development Program” means, with respect to the Territory, the plan for
completing Product Development for the Licensed Product and obtaining
Governmental Approvals for the Licensed Product, including ***.

“EMEA” means the European Agency for the Evaluation of Medicinal Products.

“ESC” means the European Steering Committee established pursuant to Section 2.06
below.

“FDA” means the United States Food and Drug Administration.

“Field” means the treatment of breakthrough cancer pain.

“FTE” means the equivalent of one person working full time for one 12-month
period in a research, development, commercialization, regulatory or other
relevant capacity, approximating *** hours per year. In the interests of
clarity, though, a single individual who works more than *** hours in a single
year shall be treated as one FTE regardless of the number of hours worked.

“First Commercial Sale” means the first Commercial Sale of the Licensed Product
in the Territory.

“Good Clinical Practices” means good clinical practices as defined in 21 CFR §
50 et seq. and § 312 et seq. and equivalent standards established by Competent
Authorities with respect to the Territory.

“Governmental Approval” means all permits, licenses and authorizations,
including but not limited to, import permits and Marketing Authorizations
required by any Competent Authority as a prerequisite to the manufacturing,
marketing or selling of the Licensed Product for human therapeutic use in the
Territory.

“HICP EU” means the Harmonised Index of Consumer Prices as calculated on an
annual basis by the European Union across all member nations.

 

4



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

“IFRS” means International Financial Reporting Standards promulgated by the
International Accounting Standards Board, applied on a basis consistent
throughout the periods indicated and consistent with each other.

“Improvements” means any and all developments, inventions or discoveries
relating to the Licensed Technology developed or acquired by, or under the
Control of, a Party or, in the case of BDSI, Arius Two at any time during the
Term and shall include, but not be limited to, such developments intended to
enhance the safety and/or efficacy of the Licensed Product.

“Know-How” means all know-how, trade secrets, inventions, data, processes,
techniques, procedures, compositions, devices, methods, formulas, protocols and
information, whether or not patentable, which are not generally publicly known,
including, without limitation, all chemical, biochemical, toxicological, and
scientific research information, whether in written, graphic or video form or
any other form or format.

“Licensed Know-How” means all Know-How related to BEMA which is under the
Control of BDSI or Arius Two as of the Effective Date, or is created or acquired
by, or under the Control of, BDSI or Arius Two during the Term including, but
not limited to, data and documentation of clinical trials, pharmacological,
toxicological, clinical, assay, control, and manufacturing data, techniques,
processes, methods, or systems, and any other information relating to BEMA, all
as of the Effective Date and during the Term, which is not covered by the
Licensed Patent Rights, but is or would be necessary or useful to develop,
manufacture (or prepare for the manufacture of), or commercialize the Licensed
Product.

“Licensed Patent Rights” means all Patent Rights in the Territory related to the
patents and patent applications listed on Exhibit C, claiming BEMA, any
Improvement, or which are necessary or appropriate to develop, manufacture and
commercialize the Licensed Product in the Territory, and that are under the
Control of BDSI or Arius Two as of the Effective Date or that come under BDSI’s
or Arius Two’s Control during the Term.

“Licensed Product” means individually and collectively the BEMA-based product
which (i) contains fentanyl as it sole API, (ii) ***, (iii) would, but for the
licenses granted under this Agreement, infringe one or more claims of the
Licensed Patent Rights, and (iv) ***, provided that, after the expiration of the
Initial Term in a particular country, the “Licensed Product” in such country
shall be deemed to be the BEMA-based product which (1) contains fentanyl as it
sole API, (2) ***, and (3) was sold in such country as a Licensed Product by
Meda, its Affiliates, or Sublicensees in such country during the Initial Term
under this Agreement.

“Licensed Technology” means the Licensed Patent Rights and the Licensed
Know-How.

“Marks” means “BEMA” and “BEMA Fentanyl”, alone or accompanied by any logo or
design and any non-English language equivalents in figure, sound or meaning,
whether registered or not.

 

5



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

“Meda Marks” means any trademarks, servicemarks, tradedress, or logos used by
Meda specifically for the Licensed Product at any time in connection with the
use, development, promotion, marketing, distribution, offer for sale, or sale of
the Licensed Product in the Territory.

“Marketing Authorization” means all necessary and appropriate regulatory
approvals, including but not limited to variations thereto and, if applicable or
reasonably advisable with respect to a particular jurisdiction, Pricing and
Reimbursement Approvals to put the Licensed Product on the market for sale for
human therapeutic use in a particular jurisdiction in the Territory.

“Minimum Unit Price” means ***.

“NDA” means a new drug application, all amendments and supplements thereto, and
all additional documentation required to be filed with the FDA for approval to
commence commercial sale of the Licensed Product in the United States.

“Net Sales” means the gross amounts invoiced by Meda, its Affiliates, and their
Sublicensees for their sales of Licensed Products to Third Parties in bona fide
arm’s length transactions, less the following items: ***

Licensed Products shall be considered sold when billed out or invoiced.
Components of Net Sales shall be determined in the ordinary course of business
in accordance with historical practice and using the accrual method of
accounting in accordance with IFRS.

In the event Meda or any Affiliate thereof transfers Licensed Product to a Third
Party in a bona fide arm’s length transaction for consideration, in whole or in
part, other than cash or to a Third Party in other than a bona fide arm’s length
transaction, ***.

Notwithstanding anything to the contrary, in the event that Meda, its
Affiliates, or its Sublicensees sells Licensed Product to a Third Party at a
discount that is greater than the discount generally given to such Third Party
for their other products sold to such Third Party (including establishing a list
price at a lower than normal level), then Net Sales to such Third Party shall be
deemed to be equal to the arm’s length price that the Third Party would
generally pay for such Licensed Product alone when not purchasing other products
or services from Meda, its Affiliates, or Sublicensees.

“Net Unit Royalty” means, for a particular Unit, ***.

“Non-Royalty Sublicensing Revenue” means all ***, if granted by BDSI, to the
relevant sublicense under Section 3.02(a) below.

“Packaging” means any and all containers, cartons, shipping cases, inserts,
package inserts or other similar material, including instructions for use, used
in packaging or accompanying the Licensed Product.

 

6



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

“Patent Rights” means all rights under patents and patent applications, and any
and all patents issuing therefrom (including utility, model and design patents
and certificates of invention), together with any and all substitutions,
extensions (including supplemental protection certificates), registrations,
confirmations, reissues, divisionals, continuations, continuations-in-part,
re-examinations, renewals and domestic and foreign counterparts of the
foregoing, and all improvements, supplements, modifications or additions.

“Phase III” means an expanded controlled or uncontrolled clinical trial
performed after preliminary evidence suggesting effectiveness of the Licensed
Product has been obtained, in order to gather the additional information about
effectiveness and safety that is needed to evaluate the overall benefit-risk
relationship of the Licensed Product and to provide an adequate basis for
physician labeling.

“Phase IV” means, as applicable, a study or program designed to obtain
additional safety or efficacy data, detect new uses for or abuses of the
Licensed Product, or to determine effectiveness for labeled indications under
conditions of widespread usage, which is commenced after regulatory approval of
the Licensed Product.

“PMS” means any non-interventional post marketing surveillance study conducted
within the conditions and terms of the approved Summary of Product
Characteristics (SPC) or under normal conditions of use. Synonym used is
post-authorization study. Post-authorization safety studies may sometimes also
fall within this definition.

“Pricing and Reimbursement Approvals” means any pricing and reimbursement
approvals which may or must be obtained before placing the Licensed Product on
the market in a particular jurisdiction in the Territory.

“Prime Rate of Interest” means the prime rate of interest published from time to
time in the Wall Street Journal as the prime rate; provided, however that if the
Wall Street Journal does not publish the Prime Rate of Interest, then the term
“Prime Rate of Interest” shall mean the rate of interest publicly announced by
Bank of America, N.A., as its Prime Rate, Base Rate, Reference Rate or the
equivalent of such rate, whether or not such bank makes loans to customers at,
above, or below said rate.

“Product Development” means Meda’s use of Commercially Reasonable Efforts to
take, at its sole cost and expense, all actions reasonably necessary in
connection with seeking and obtaining Governmental Approval of the Licensed
Product in the Territory.

“Product Price” means BDSI’s *** costs of supplying a particular Unit to Meda
under the Supply Agreement, which shall include but not be limited to ***.

“Product Recall” means any recall, market withdrawal, or field correction of the
Licensed Product from or in the Territory.

 

7



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

“Arius Two Agreement” means that certain License Agreement executed between
Arius and Arius Two, Inc. (“Arius Two”), dated August 2, 2006, as amended
August 2, 2006, and subject to the Sublicensing Consent executed by Arius Two
and Arius dated August 2, 2006 (the “Arius Two Consent”); such License
Agreement, its aforementioned amendments, and the Arius Two Consent are attached
hereto as Exhibit D.

“Royalty” means the ***.

“Royalty Quarter” means, for the first Royalty Quarter, the period commencing on
the earlier of the date of (i) the First Commercial Sale or (ii) Meda’s or its
Affiliates’ initial receipt of Non-Royalty Sublicensing Revenue and ending on
the last day of that calendar quarter; and, for subsequent Royalty Quarters, the
successive calendar quarters thereafter.

“Royalty Year” means for the first Royalty Year, the period commencing on
earlier of the date of (i) the First Commercial Sale or (ii) Meda’s or its
Affiliates’ initial receipt of Non-Royalty Sublicensing Revenue and ending on
December 31st of such calendar year; and for subsequent Royalty Years, the
successive calendar years thereafter.

“Serious Adverse Event” or “SAE” means an Adverse Event that at any dose
(i) results in death, (ii) is life-threatening, (iii) requires inpatient
hospitalization or prolongation of existing hospitalization, (iv) results in
persistent or significant disability/incapacity, or (v) is a congenital
anomaly/birth defect. The term “life-threatening” in this definition refers to
an event in which the patient was at risk of death at the time of the event; it
does not refer to an event which hypothetically might have caused death if it
had been more severe. Important medical events that may not be immediately
life-threatening or result in death or hospitalization but may jeopardize the
patient or require intervention to prevent one of the other outcomes listed
above should also be included in this definition to the extent reasonable
medical and scientific judgement indicates that expedited reporting is
appropriate under Applicable Laws.

“Serious Adverse Reaction” or “SAR” means an Adverse Reaction that at any dose
(i) results in death, (ii) is life-threatening, (iii) requires inpatient
hospitalization or prolongation of existing hospitalization, (iv) results in
persistent or significant disability/incapacity, or (v) is a congenital
anomaly/birth defect. The term “life-threatening” in this definition refers to
an event in which the patient was at risk of death at the time of the event; it
does not refer to an event which hypothetically might have caused death if it
had been more severe. Important medical events that may not be immediately
life-threatening or result in death or hospitalization but may jeopardize the
patient or require intervention to prevent one of the other outcomes listed
above should also be included in this definition to the extent reasonable
medical and scientific judgement indicates that expedited reporting is
appropriate under Applicable Laws.

“Sublicensee” means any Third Party, other than an Affiliate of Meda, to whom
Meda sublicenses any of its rights under this Agreement.

 

8



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

“Subsequent Term” means, on a country-by-country basis, the period beginning on
the expiration of the Initial Term in a particular country and continuing until
the termination of this Agreement with respect to such country.

“Supply Price” means, ***.

“Initial Term” means the period of time commencing on the First Commercial Sale
of the Licensed Product in the Territory and ending, on a country-by-country
basis, on the later of (i) expiration of the last to expire of the Licensed
Patent Rights covering the Licensed Product in such country, (ii) the
last-to-expire form of regulatory exclusivity, if any, granted by any
governmental or regulatory body in such country with respect to the Licensed
Product, or (iii) the fifteenth anniversary of the First Commercial Sale of the
Licensed Product in such country.

“Term” means the Initial Term and the Subsequent Term.

“Territory” means the countries specified on Exhibit E attached hereto.

“Third Party” means any entity other than: (a) BDSI, (b) Meda, or (c) an
Affiliate of BDSI or Meda.

“Transfer Price” means an amount equal to the greater of (i) *** (“Estimated
Average Unit Price”), or (ii) ***.

“Unexpected Adverse Reaction” means an Adverse Reaction, the nature or severity
of which is not consistent with the applicable information concerning the
Licensed Product or Demonstration Sample (e.g. Investigator’s Brochure for the
Licensed Product).

“Unit” means a single saleable unit of Licensed Product and its Packaging.

Section 1.02 Interpretation. The Section headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. Except where the context clearly requires to
the contrary: (a) each reference in this Agreement to a designated “Section” or
“Exhibit” is to the corresponding Section or Exhibit of or to this Agreement;
(b) instances of gender or entity-specific usage (e.g., “his” “her” “its”
“person” or “individual”) shall not be interpreted to preclude the application
of any provision of this Agreement to any individual or entity; (c) “including”
shall mean “including, without limitation”; (d) references to Applicable Laws
shall mean such Applicable Laws in effect during the Term (taking into account
any amendments thereto effective at such time without regard to whether such
amendments were enacted or adopted after the Effective Date); (e) references to
“US$” or “dollars” shall mean the lawful currency of the United States;
(f) references to “Federal” or “federal” shall be to laws, agencies or other
attributes of the United States (and not to any State or locality thereof);
(g) the meaning of the terms “domestic” and “foreign” shall be determined by
reference to the United States; (h) references to “days” shall mean calendar
days; (i) references to months or years shall be to the actual calendar months
or years at issue (taking

 

9



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

into account the actual number of days in any such month or year); and (j) days,
business days and times of day shall be determined by reference to local time in
Raleigh, North Carolina.

ARTICLE II

DEVELOPMENT

Section 2.01 Meda Development.

(a) Meda shall use Commercially Reasonable Efforts to pursue Product Development
for the Licensed Product in the Territory. Meda will carry out development work
substantially pursuant to the Development Program. Notwithstanding anything to
the contrary, Meda shall be entitled to carry out the Development Program
through the use of Third Party contractors, provided that Meda shall be
responsible and liable for such Third Party’s performance of and compliance with
Meda’s obligations hereunder. Notwithstanding the exclusivity of
Section 3.02(a), if Meda fails to use Commercially Reasonable Efforts to pursue
Product Development in accordance with this Section 2.01(a), ***. The
Development Program may, save for in respect of BDSI’s obligations thereunder
(which, notwithstanding anything to the contrary in this Agreement, may only be
amended upon the written agreement of BDSI with respect thereto), be amended by
Meda from time to time, subject to the advance review and approval by the ESC,
such approval not to be unreasonably withheld.

(b) Meda shall provide BDSI with written reports regarding the status and
progress of the development of the Licensed Product in the Territory at least
once per calendar quarter during the Term, which reports shall be delivered no
later than *** following the end of the applicable quarter.

(c) Meda shall maintain Books and Records in connection with the Development
Program in accordance with Applicable Laws and otherwise in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes,
including to obtain Governmental Approvals, and shall properly reflect all
material work done and results achieved by Meda in the performance of the
Development Program in such Books and Records. BDSI and its designees (provided
that such designees have entered into undertakings of confidentiality and non
use which have been approved by Meda, such approval not to be unreasonably
withheld) have, solely for the purposes of (i) establishing that Meda undertakes
Commercially Reasonable Efforts in accordance with Section 2.01 (a),
(ii) enabling BDSI to exercise and enforce its rights under this Agreement
(including but not limited to its right of reference with respect to the data
and results contained therein), and (iii) enabling BDSI to comply with Sections
3.2, 3.3, 5.3.4, and 10.5 and Article 4 of the CDC Agreement and Arius to comply
with Sections 2.01(b), 2.01(c), 2.04(a), 2.04(b), 11.01, 13.05(a), and 14.12 and
Article VI of the Arius Two Agreement, right to access, and not more often than
once per calendar year audit, and inspect the materials in such Books and
Records, including as permitted pursuant to Section 14.11, and Meda shall
without undue delay provide copies of such Books and Records to BDSI and/or its
designees upon their reasonable request. BDSI or its designees may audit and
inspect such Books and Records at any time for cause upon reasonable notice to
Meda. Any request to audit and inspect

 

10



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

such Books and Records in excess of the one permitted per year shall be at the
approval of Meda with such approval not being unreasonably withheld. ***.

Section 2.02 BDSI Obligations.

(a) Following the Effective Date, BDSI shall at its cost provide Meda with
copies of all regulatory approvals and Licensed Know-How in the possession of
BDSI or Arius Two that relate to the Licensed Product, including but not limited
to INDs, NDAs, and any and all applications, correspondence, filings, and
documents related to any of the foregoing, and all data and results obtained
from non-clinical and clinical studies performed by BDSI, Arius Two, their
consultants, contractors, agents, or other representatives, prior to the
Effective Date and during the Term, provided that BDSI shall not be required to
deliver copies of any such information to the extent (1) such information
includes Third Party proprietary information and (2) BDSI has agreed to keep
such information confidential. BDSI warrants that, notwithstanding the
foregoing, it shall not withhold any such information from Meda to the extent
that it materially, directly, and solely concerns the safety or efficacy of the
Licensed Product. Meda shall have the right, subject to providing BDSI an
advance right to review and comment on all of the following, to make amendments
to Government Approvals in the Territory, make additional applications
thereunder, conduct such studies, or undertake any and all such actions as are
necessary in order to maintain and apply for any marketing or product approvals,
licenses, registrations or authorizations in the Territory with respect to
Licensed Products. Upon BDSI’s written request, Meda shall provide BDSI or any
designee thereof with copies of or access to any such documents that relate to
the Licensed Product, including without limitation all amendments to the
relevant Governmental Approvals, any additional applications, and the results of
any such studies.

(b) BDSI will use Commercially Reasonable Efforts to perform any obligations of
BDSI specified in the Development Program. The costs and expenses incurred by
BDSI under this Section 2.02(b) shall *** or as otherwise provided for in the
Development Program. Notwithstanding anything to the contrary, BDSI shall be
entitled to satisfy its obligations through the use of Third Party contractors
provided that BDSI shall be liable for such Third Party’s performance of BDSI’s
obligations hereunder.

Section 2.03 Availability of Resources. Meda shall maintain facilities and/or
enter into contractual relationships as are consistent with generally accepted
practices in the pharmaceutical industry in order to carry out, or ensure the
carrying out of, the activities to be performed by Meda pursuant to the
Development Program.

Section 2.04 Regulatory and Clinical Documentation.

(a) Subject to the terms of this Agreement, Meda will own all documentation,
including all notes, summaries and analyses related thereto, developed in
connection with all clinical trials performed under the Development Program and
regulatory submissions related thereto (the “Clinical Documentation”) and the
results of all research and development conducted under the Development Program
(the “Results”), provided that Meda shall provide BDSI and any designee thereof,
(provided that such designee has entered into undertakings of confidentiality
and

 

11



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

non use which have been approved by Meda, such approval not to be unreasonably
withheld), with copies of and access to all such Clinical Documentation and
Results solely for purposes of (1) establishing that Meda undertakes
Commercially Reasonable Efforts in accordance with Section 2.01 (a),
(2) enabling BDSI to exercise and enforce its rights under this Agreement
(including but not limited to its right of reference with respect to such
Clinical Documentation and Results and the right to audit and inspect the
materials in such Books and Records pursuant to Section 14.11), and (3) enabling
BDSI to comply with Sections 3.2, 10.5.1, 4.1.1, 4.2, 4.3, 4.4, 4.5.2 and 4.6 of
the CDC Agreement and Arius to comply with Sections 2.01(b), 2.01(c), 2.04(a),
2.04(b), 11.01, 13.05(a), and 14.12 and Article VI of the Arius Two Agreement.
Meda shall under no circumstances be obliged to give any third party which Meda
in its reasonable discretion considers to be a competitor with the exceptions as
cited in 2.01 (c), access to Clinical Documentation and/or Results. The
foregoing shall not be interpreted to grant ownership to Meda of the results of
any research and development conducted by or on behalf of BDSI outside the
Development Program for use outside the Territory, regardless of whether or not
such results are referred to in any regulatory submissions of Meda.

(b) Any Governmental Approval required by any Competent Authority in the
Territory shall be prepared, filed and obtained in Meda’s name and shall be
owned by Meda, subject to Meda’s obligations under Section 13.05(c).

Section 2.05 Costs and Expenses. Meda shall be responsible for all Development
Costs incurred after the Effective Date within the Territory ***. Furthermore,
Meda will reimburse BDSI for all of BDSI’s Development Costs, which shall
include but not be limited to BDSI’s total direct and indirect costs and
expenses incurred in satisfying its obligations under Section 2.02(b), ***

***. BDSI shall keep complete and accurate books and records pertaining to the
Development Costs incurred by or on behalf of it pursuant to this Agreement in
sufficient detail to permit Meda to confirm the accuracy of such Development
Costs. Meda shall have the right to audit and inspect such Books and Records
pursuant to the terms of Section 14.11, but only to the extent reasonably
necessary to confirm the accuracy of the calculation of the Development Costs.

Section 2.06 European Steering Committee.

(a) Responsibilities. Within *** of the Effective Date, the parties shall
establish a European Steering Committee (“ESC”) as described in this
Section 2.06. The ESC shall exist during the term of this Agreement. The ESC
shall be updated regarding the parties’ progress under the Development Program,
advise the parties with respect thereto, be informed of any development work
carried out by BDSI outside the Territory, and review and approve any changes or
amendments to the Development Program, such changes and amendments only to be
effective upon approval thereof by the ESC unless such change or amendment is
required by a governmental authority within the Territory, provided that,
notwithstanding the foregoing, the ESC shall have no authority to amend the body
of this Agreement document. For the avoidance of doubt, for the purpose of this
Section 2.06(a) the Development Program shall not be considered to be a part of
the body of this Agreement document. *** The ESC shall also be

 

12



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

updated and provide input regarding the allocation of research and development
work between the parties under the Development Program and shall recommend
changes as necessary. The ESC shall also have such rights, responsibilities, and
decision-making authority as may be specified elsewhere in this Agreement. The
Parties shall report to the ESC on all significant research, development,
clinical, regulatory, manufacturing, and commercialization issues relating to
the Licensed Product or the Development Program, and the ESC shall make
recommendations and provide strategic guidance with respect to such issues. Each
Party shall keep the ESC reasonably informed of its progress and activities
regarding the development of the Licensed Product during the Term.

(b) Membership. The ESC will be comprised of an equal number of representatives
from each Party. The exact number of such representatives shall be as agreed
upon by the Parties, but no event shall such number be less than *** nor more
than*** for each Party, and each Party shall include at least ***; each of such
representatives shall have reasonably relevant experience and responsibility
within the relevant Party’s organization. The Parties’ initial members of the
ESC shall be as follows:

 

BDSI   Meda

***

Each Party may replace any or all of its representatives on the ESC at any time
upon written notice to the other Party. Any member of the ESC may designate a
substitute to attend and perform the functions of that member at any meeting of
the ESC. Each Party may, in its reasonable discretion, invite non-member
representatives of such Party to attend meetings of the ESC. Meda shall
designate one person of the ESC to act as chairperson of the ESC and BDSI shall
designate a member of the ESC to act as secretary of the ESC.

(c) Meetings. During the Term, the ESC shall meet via teleconference at least
four times per annum or more frequently as the parties deem appropriate, on such
dates, and at such places and times as the parties shall reasonably agree,
provided, however, that the first meeting shall be held within *** of the
Effective Date. The ESC shall meet in person at least once per calendar year.
Meetings of the ESC shall, if personal attendance is required, alternate between
the offices of the parties or their respective Affiliates, or such other place
as the parties may agree. The members of the ESC also may hold meetings, convene
or be polled or consulted from time to time by means of telecommunications,
video conferences, electronic mail or correspondence, as deemed necessary or
appropriate, provided that the members hold at least one face-to-face meeting
each year. Each Party shall bear all costs and expenses relating to its members’
attendance at meetings of the ESC. The chairperson of the ESC will be
responsible for setting all meeting dates and arranging logistics for the
meetings, subject to the reasonable scheduling and logistics requests of the
Parties, and the secretary will be responsible for recording and distributing
minutes. If and as requested by Arius Two (or any assignee thereof with respect
to the Arius Two Agreement), a representative of Arius Two (or its assignee with
respect to the Arius Two Agreement) shall be entitled to attend all meetings of
the ESC on a non-voting basis, in person or by means of telecommunications or
video conferences; Arius Two and

 

13



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

any such assignee shall be deemed third party beneficiaries of this Agreement
for purposes of enforcing the aforementioned right to attend ESC meetings.

(d) Decision-Making. The ESC and its members shall use good faith efforts to
operate and make decisions by majority vote of members, provided that in the
event the ESC is unable to obtain a majority vote of its members regarding any
matter before the ESC within a reasonable period of time not to exceed ***, the
unresolved matter will be referred to a member of the Meda Executive Committee
and the BDSI Chief Executive Officer (or, if such office is not held by any
individual, the highest ranking executive officer) and such officers shall then
use commercially reasonable efforts to negotiate in good faith in an attempt to
resolve such matter. If, within *** of being referred to such officers for
resolution, such officers are unable to resolve such matter ***.

(e) Liaison. Each Party will designate an individual to serve as the liaison
between the Parties to undertake and coordinate any day-to-day communications as
may be required between the Parties relating to their respective activities
under this Agreement. Each Party may change such liaison from time to time
during the Term upon written notice thereof to the other Party.

Section 2.07 Supply of Licensed Products. BDSI will be the exclusive supplier to
Meda of Licensed Products, and BDSI shall supply Licensed Products for sale
within the Territory exclusively to Meda, as described in the supply agreement
attached hereto as Exhibit F (the “Supply Agreement”). Meda shall only
manufacture, have manufactured, or obtain Licensed Products from Third Parties
as provided for in the Supply Agreement. However, if, following expiration of
the last to expire of the Licensed Patent Rights in the Territory, ***.

ARTICLE III

LICENSE

Section 3.01 License Fee. In partial consideration for the licenses granted
under Section 3.02(a), Meda shall pay to BDSI an initial one-time non-refundable
(except as otherwise expressly stated herein) license fee of US$2,500,000, by
wire transfer of immediately available funds to an account to be designated by
BDSI. Meda shall pay such license fee upon execution of this Agreement by both
parties.

Section 3.02 License Terms. The terms and conditions of the license (the
“License”) granted to Meda shall be as follows:

(a) Subject to the terms and conditions of this Agreement, BDSI hereby grants to
Meda during the Initial Term (i) a nonexclusive paid up, sub-licensable license
under the Licensed Technology to develop the Licensed Product in the Territory
for use and sale in the Field as contemplated by the Development Program, which
license shall include a right of reference to and use of all preclinical and
clinical data under the Control of BDSI or Arius Two and all regulatory
approvals and related filings and correspondence under the Control of BDSI or
Arius Two , in each case solely to the extent related to the Licensed Product,
***, (ii) a

 

14



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

nonexclusive sub-licensable license under the Licensed Technology to make and
have made the Licensed Product for development and, effective upon the initial
Governmental Approval of the Licensed Product in the Territory, with respect to
the Territory, sale in the Field in the Territory, and, subject to the
nonexclusivity of certain rights granted under the Arius Two Agreement upon the
expiration of the Royalty Term (as defined in the Arius Two Agreement) pursuant
to Section 3.04 thereof, (iii) an exclusive, royalty-bearing sub-licensable
license, effective upon the initial Governmental Approval of the Licensed
Product in the Territory, with respect to the Territory, under the Licensed
Technology to market, advertise, promote, distribute, offer for sale, and sell
the Licensed Product in the Field in the Territory. During the term of this
Agreement, BDSI and its Affiliates shall not sell the Licensed Product in the
Field in the Territory, nor grant any right or license to any Third Party with
respect to the Licensed Product in the Territory that conflicts with the rights
granted above.

Meda shall have the right to sublicense, any rights granted hereunder within the
Territory provided that (i) Meda shall provide BDSI with a copy of any proposed
sublicense for BDSI’s review and comment prior to execution, (ii) Meda shall not
enter into any such sublicense without BDSI’s written consent, provided that
BDSI may not unreasonably withhold such consent with respect to any matter
regarding such sublicense other than the final definition of Non-Royalty
Sublicensing Revenue to be negotiated by the parties, (iii) Meda shall secure
all reasonably appropriate covenants, obligations and rights from any such
Sublicensee to ensure that Meda can comply with its obligations under this
Agreement, (iv) Meda shall provide, upon written request by BDSI, reasonable
assurance that its Sublicensees comply with confidentiality, indemnity,
reporting, audit rights, and information obligations comparable to those set
forth in this Agreement, (v) Meda shall be responsible and liable for such
Sublicensee’s performance of Meda’s obligations hereunder and compliance with
the terms of this Agreement, (vi) all Sublicensees shall agree to be subject to
the terms of this Agreement, (vii) BDSI shall be provided with a copy of all
sublicenses executed hereunder by Meda, and (viii) all such sublicenses shall
terminate upon the termination of this Agreement. Neither Meda, its Affiliates,
nor their Sublicensees shall sell, offer for sale, promote, market, or
distribute Licensed Products in a country unless and until all necessary
Governmental Approvals have been obtained in such country.

Without limiting the foregoing, BDSI’s rights for development of the Licensed
Product inside the Territory shall include but not be limited to the conduct of
clinical trials of the Licensed Product for use in supporting Governmental
Approvals outside of the Territory, provided that (i) if feasible, BDSI will
discuss in good faith collaborating with Meda on such activities in the
Territory, and (ii) BDSI shall not conduct any clinical trials of the Licensed
Product in the Territory without Meda’s prior written approval, except as
permitted by the first paragraph of this Section 3.02(a), which approval shall
not be unreasonably withheld. Meda shall provide BDSI notice of its approval or
denial of such approval within *** of any request for such approval, provided
that (i) in the event Meda wishes to deny such approval, such notice shall
include a written description of Meda’s reasonable objections to the proposed
studies and (ii) Meda shall be deemed to have approved such studies in the event
it fails to provide such notice within such *** period

 

15



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

(b) Meda acknowledges that it shall have no right, title or interest in or to
the Licensed Technology, Licensed Product, or Marks except to the extent set
forth in this Agreement, and BDSI reserves all rights to make, have made, use,
sell, offer for sale, and import the Licensed Technology and Licensed Product
except as otherwise expressly granted to Meda pursuant to this Agreement.
Nothing in this Agreement shall be construed to grant Meda any rights or license
to any intellectual property of BDSI other than as expressly set forth herein.

(c) All Affiliates of Meda shall be subject to the terms of this Agreement. Meda
shall be fully responsible and liable for the acts and omissions of its
Affiliates in the course of exercising any rights granted under this Agreement
as if such acts or omissions had been those of Meda, including but not limited
to any breach of the provisions of this Agreement, and Meda shall ensure that
all of Meda’s Affiliates shall comply with the terms of this Agreement.

(d) INTENTIONALLY OMITTED.

(e) Subject to the directions, instruction, and oversight of the ESC, Meda shall
prepare and file with each of the Competent Authorities in each country in the
Territory the appropriate applications and related documents necessary to obtain
Governmental Approval to market and sell the Licensed Product in each country in
the Territory in which Meda decides to market the Licensed Product. The above
notwithstanding:

i . Meda shall, no later than ***, submit an application for Governmental
Approval to market and sell the Licensed Product in any one country of ***.

ii. within six months of receiving Governmental Approval to market and sell the
Licensed Product in any one country of ***, Meda will apply for Governmental
Approval to market and sell the Licensed Product in at least one additional
country, from those named above; and

iii. upon receipt of Governmental Approval to market and sell the Licensed
Product in a country in the Territory (including but not limited to Pricing and
Reimbursement Approvals, if and as necessary), Meda shall commence the marketing
and sale of the Licensed Product in such country within *** of receipt of such
Governmental Approval.

Notwithstanding the exclusivity provided in Section 3.02(a), if Meda fails to
fulfill any of its obligations under this Section 3.02(e), Meda shall be in
breach of this Agreement ***.

(f) BDSI agrees that, notwithstanding the nonexclusivity of certain rights
granted under the Arius Two Agreement upon the expiration of the Royalty Term
(as defined in the Arius Two Agreement) pursuant to Section 3.04 thereof and
resulting nonexclusivity of any licenses granted hereunder to Meda by BDSI as
referenced herein, BDSI shall not grant rights to any Third Party in the
Territory under the Licensed

 

16



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

Technology, Improvements or Marks with respect to any Licensed Product during
the term of this Agreement.

Section 3.03 Trademarks. Subject to the terms and conditions of this Agreement
and the nonexclusivity of certain rights granted under the Arius Two Agreement
upon the expiration of the Royalty Term (as defined in the Arius Two Agreement)
pursuant to Section 3.04 thereof, BDSI hereby grants to Meda an exclusive,
paid-up, sub-licensable (subject to the constraints on sublicensing described in
Section 3.02 above), royalty-free license to use the Marks during the Initial
Term solely in connection with the use, development, promotion, marketing,
distribution, offer for sale, and sale of the Licensed Product in the Territory,
provided that such rights of marketing, distribution, offer for sale, and sale
shall become effective upon the initial Governmental Approval of the Licensed
Product in the Territory. Meda acknowledges that it shall have no right, title
or interest in or to the Marks except to the extent set forth in the license
granted to Meda under this Section 3.03, and BDSI reserves all rights to use the
Marks other than those rights granted herein, provided that, if Meda elects, at
least *** prior to receipt of initial Governmental Approval in the Territory
with respect to the Licensed Product, to use and thereafter uses BDSI’s “BEMA
Fentanyl” Mark for the Licensed Product in the Territory, BDSI will not use such
Mark in the Territory for purposes of marketing or selling the Licensed Product
unless this Agreement terminates or Meda ceases the use of such Mark. Meda shall
use the Marks in the exact form set forth on Exhibit G, attached hereto,
including the “®” symbol or “™” symbol, as applicable. All content or other
specific graphic elements provided by BDSI shall remain the property of BDSI and
the Marks and any such content or graphic elements, or any content or graphic
elements to be used by Meda with the Licensed Product, shall be used only in the
manner set forth in this Agreement and previously approved in writing by BDSI,
such approval not to be unreasonably withheld. Notwithstanding anything to the
contrary Meda shall be entitled to use any trademark other than the Marks,
together with the Marks or otherwise, in connection with the use, development,
promotion, marketing, distribution, offer for sale, and sale of the Licensed
Product. For the avoidance of doubt, such trademarks shall be the exclusive
property of Meda. Meda hereby grants BDSI the perpetual, irrevocable,
royalty-free, fully-paid right and license to use Meda Marks (excluding, for the
avoidance of doubt, the Meda name, logo and trade dress and any graphic elements
relating thereto) in the manner previously approved in writing by Meda, such
approval not to be unreasonably withheld in connection with the use,
development, promotion, marketing, distribution, offer for sale, and sale of the
Licensed Product outside the Territory and, following any termination of this
Agreement by BDSI pursuant to Section 13.02 or 13.03 or by Meda pursuant to
Section 13.03A, inside the Territory.

Section 3.04 Ownership of Intellectual Property.

(a) BDSI shall own all right, title and interest in and to any Improvements made
by or on behalf of either Party, solely or jointly with the other Party or Third
Parties, and all intellectual property rights related thereto, and Meda hereby
assigns to BDSI all right, title, and interest to any Improvements generated by
or on behalf of Meda or its Affiliates and all intellectual property rights
related thereto. Meda shall take all actions and execute all documents necessary
to effect the purposes of the foregoing, as requested by BDSI, and cause its
Affiliates, employees, contractors, and other representatives to do the same.
During the Term, each Party shall promptly notify the other Party in writing of
Improvements made, solely or jointly with

 

17



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

other parties, by such Party (the “Improving Party”). In addition to any
exclusive rights licensed hereunder and notwithstanding Section 3.04(b), BDSI
shall, during the Term hereof, grant to Meda an exclusive license under
Improvements and any Patent Rights claiming such Improvements Controlled by BDSI
or Arius Two to the extent reasonably necessary to develop, market, advertise,
promote, distribute, offer for sale, and sell the Licensed Product in the
Territory.

(b) For the avoidance of doubt and except as specifically set forth in this
Agreement, Meda shall have no right, title, or interest in or to the Licensed
Technology, Marks, or any Improvements.

Section 3.05 BDSI Right of Reference. Meda hereby grants, subject to the rights
of Meda under this Agreement, BDSI a royalty-free, fully-paid, perpetual and
irrevocable exclusive license and right of reference, with rights of sublicense,
to all preclinical and clinical data, results, and information generated by or
on behalf of Meda, its Affiliates, or their Sublicensees concerning Licensed
Products and all Governmental Approvals and all supporting information, filings,
correspondence, amendments, and supplements with respect to the foregoing solely
for the purposes of seeking, obtaining, or maintaining regulatory approvals
and/or clearances of (i) the Licensed Product outside the Territory and (ii) any
BEMA-based products other than the Licensed Product in any jurisdiction
throughout the world.

Section 3.06 License Following Expiration of the Initial Term. After expiration
of the Initial Term in a particular country in the Territory, Meda shall retain,
during the Subsequent Term, subject to compliance with its payment obligations
under Article IV and the nonexclusivity of certain rights granted under the
Arius Two Agreement upon the expiration of the Royalty Term (as defined in the
Arius Two Agreement) pursuant to Section 3.04 thereof, an exclusive,
royalty-bearing license under the Licensed Know-How, Improvements, and Marks, to
the extent under the Control of BDSI or Arius Two, to make, have made, use,
sell, and offer for sale Licensed Products in the Field in such country,
consistent with terms applying to the licenses granted hereunder during the
Initial Term.

Section 3.07 ***.

Section 3.08 ***.

ARTICLE IV

ROYALTY AND MILESTONE PAYMENTS

Section 4.01 Payments on Sales.

(a) For any BDSI-Supplied Units intended for sale by Meda, its Affiliates, or
their Sublicensees, Meda shall pay the Transfer Price for each such Unit upon
delivery thereof pursuant to the terms of the Supply Agreement. Meda shall
advise BDSI in writing no later than *** in advance of the placing of the first
order for Units to be supplied for sale in a particular Royalty Year of the
Estimated Average Unit Price for such Royalty Year.

 

18



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

(b) For each Licensed Product sold by Meda, its Affiliates, or Sublicensees that
is not a BDSI-Supplied Unit, Meda shall pay BDSI the greatest of ***. In the
event no BDSI-Supplied Units have been commercially sold or distributed by Meda,
its Affiliates, or their Sublicensees prior to the sale of the applicable Unit,
the parties shall use commercially reasonable efforts to in good faith negotiate
a commercially reasonable royalty per Unit with respect to such Unit consistent
with the foregoing based on the Parties’ costs of manufacturing (or having
manufactured) Licensed Products for commercial sale; if the parties are unable
to reach agreement concerning such a royalty within *** of initiating such
negotiations, such royalty rate shall be determined pursuant to the dispute
resolution procedures in Section 14.03. Notwithstanding the foregoing, upon any
assignment of this Agreement to Arius Two or CDC as contemplated by Sections
9.11 and 13.05(g), for all Licensed Products sold by Meda, its Affiliates, or
Sublicensees that are not BDSI-Supplied Units, ***.

Section 4.02 Milestone Payments. Meda shall pay to BDSI, as additional license
fees, the following non-refundable (except as otherwise expressly stated
herein), non-creditable development milestone payments within ten (10) days of
the occurrence of the specified milestone event:

(a) US$*** upon ***;

(b) US$*** upon ***; and

(c) US$*** upon ***.

For the avoidance of doubt, each milestone payment referred to in this
Section 4.02 shall be paid only once by Meda. BDSI shall provide Meda written
notice of the achievement of the milestone specified in subsection (a) above
within ten (10) days of such achievement; Meda shall provide BDSI written notice
of the achievement of the milestones specified in subsections (b) and (c) above
within ten (10) days of such achievement. ***.

Section 4.03 Non-Royalty Sublicensing Revenue. Meda shall pay BDSI an amount
equal to *** percent (***%) of all Non-Royalty Sublicensing Revenue received by
Meda or its Affiliates.

Section 4.04 Reconciliations, Reports, and Payments.

(a) Meda, on behalf of itself and its Affiliates, shall, beginning with respect
to the initial Royalty Quarter, furnish to BDSI a quarterly written report
(each, a “Royalty Statement”) showing in reasonably specific detail ***.

(b) In the event that, with respect to any BDSI-Supplied Units, the total
aggregate Supply Price calculated with respect to particular Licensed Products
sold by Meda, its Affiliates, or Sublicensees during a particular Royalty
Quarter exceeds the Transfer Price paid to BDSI with respect to such Licensed
Products, Meda shall pay BDSI an amount equal to such excess; in the event that
the total aggregate Transfer Price paid to BDSI with respect to particular

 

19



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

Licensed Products sold by Meda, its Affiliates, and Sublicensees during a
particular Royalty Quarter exceeds the Supply Price with respect to such
Licensed Products, BDSI shall pay Meda an amount equal to such excess. In the
event that the weighted average Supply Price is *** of the Transfer Price for
*** Royalty Quarters, the Transfer Price shall be changed for the remainder of
that Royalty Year to ***.

(c) All payments due BDSI under Sections 4.01, 4.03, 4.04, and 7.03 with respect
to a particular Royalty Quarter shall be due no later than *** following the
close of each Royalty Quarter; all payments due Meda under Section 4.04(b) with
respect to a particular Royalty Quarter shall be due no later than *** following
BDSI’s receipt of the applicable Royalty Statement. All payments hereunder shall
be payable in United States Dollars. With respect to each Royalty Quarter,
whenever conversion of payments from any foreign currency shall be required,
such conversion shall be made at the rate of exchange reported in The Wall
Street Journal on the last business day of the applicable Royalty Quarter. All
payments owed under this Agreement shall be made by wire transfer to a bank
account designated by the Party owed payment, unless otherwise specified in
writing by such Party.

(d) In the event that any payment, including contingent payments, due hereunder
is not made when due, each such payment shall accrue interest from the date due
at an annual rate equal to the Prime Rate of Interest plus three percent (3%)
or, if less, the maximum legally permissible interest rate, pro rated for any
partial years during which such interest shall accrue. The payment of such
interest shall not limit BDSI from exercising any other rights it may have under
this Agreement as a consequence of the lateness of any payment.

(e) During the Term and for a period of five years thereafter, or longer if and
as required in order for Meda to comply with Applicable Law, BDSI to comply with
the CDC Agreement, and Arius to comply with the Arius Two Agreement, Meda shall
keep complete and accurate records in sufficient detail to permit BDSI to
confirm the completeness and accuracy of (i) the information presented in each
Royalty Statement and all payments due hereunder and (ii) the calculation of Net
Sales. BDSI and any designee thereof shall have the right to audit and inspect
such records pursuant to the terms of Section 14.11.

(f) All taxes levied on account of the payments accruing to a Party under this
Agreement shall be paid by such Party for its own account, including taxes
levied thereon as income to such Party. If provision is made in applicable law
or regulation for withholding, such tax shall be deducted from the payment made
by a Party (the “Paying Party”) to the other Party (the “Paid Party”) hereunder,
shall be paid to the proper taxing authority by the Paying Party, and a receipt
of payment of such tax shall be secured and promptly delivered to the Paid
Party, provided that, notwithstanding the foregoing, to the extent that any such
deduction by Meda with respect to a particular Unit would result in the sum of
(i) the actual amount paid to BDSI by Meda with respect to such Unit following
such deduction plus (ii) any portion of such withholding or tax paid by Meda
with respect to such Unit that is refundable to or recoverable by BDSI under the
applicable law(s), regulations, or other binding authority being less than the
Product Price for such Unit, Meda shall not be entitled to any such deduction
and shall instead be responsible for such payment on behalf of BDSI. Each Party
agrees to reasonably assist the other Party in claiming exemption from such
deductions or withholdings under any double

 

20



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

taxation or similar agreement or treaty from time to time in force or in
otherwise seeking the return, refund, or credit of any such withheld amount as
applicable.

(g) Notwithstanding any other provision of this Agreement, if Meda is prevented
from making any payments by virtue of the statutes, laws, codes or governmental
regulations of the country from which the payment is to be made, then such
payment shall be paid by depositing funds in the currency in which it accrued to
BDSI’s account in a bank acceptable to BDSI in the country whose currency is
involved.

Section 4.05 Dispute Resolution. If the parties are unable to reach agreement
concerning any matter intended to be resolved pursuant to good faith
negotiations between the parties pursuant to Section 4.01 or the definition of
Net Unit Royalty as established in Section 1.01 within thirty (30) days of the
initiation of such negotiations, upon receipt of written notice from either
Party, the unresolved matter will be referred to the parties’ Chief Executive
Officers (or, if such office is not held by any individual, highest ranking
executive officer) and such officers shall then use commercially reasonable
efforts to negotiate in good faith in attempt to resolve such matter. If, within
forty five (45) days of being referred to such officers for resolution, such
officers are unable to resolve such matter, then the disputed aspects of such
matter shall be settled pursuant to arbitration as described in Section 14.03.

ARTICLE V

COMMERCIALIZATION

Section 5.01 Promotion and Marketing Obligations.

(a) Meda, at its own expense, will be responsible for all sales and marketing
activities related to the Licensed Product in the Territory.

(b) Meda agrees to use Commercially Reasonable Efforts to promote the sale,
marketing, and distribution of the Licensed Product in each country of the
Territory. The ESC shall have the opportunity to review and comment on Meda’s
initial plan for commercializing the Licensed Product in the Territory and any
subsequent amendments, revisions, or updates to such plan, and to oversee,
monitor, advise, and comment on Meda’s execution of such plan(s). Meda, its
Affiliates, and Sublicensees shall maintain standards with respect to the
quantity and quality of, and expenditures on, marketing and promotion of the
Licensed Product, including the ***. Meda agrees that during the first *** after
launch of the Licensed Product in the Territory, ***. Meda and its Affiliates,
and Sublicensees shall expend reasonably sufficient financial resources to fund
the efforts described above. In the event Meda sublicenses any of its rights
under this Agreement, the activities of Sublicensees may apply to the
satisfaction of the foregoing, provided that, subject to the foregoing, Meda’s
obligations under this Agreement shall not be reduced or otherwise affected by
any sublicensing by Meda of its rights under this Agreement. Meda shall promptly
advise BDSI of any issues that materially and adversely affect its ability to
market the Licensed Product in the Territory. In such event, senior executives
of Meda and BDSI shall meet and in good faith discuss what actions should be
taken in light of such issues.

 

21



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

(c) Any trademark, logo, design and/or trade dress for the Licensed Products
used by Meda, its Affiliates, or Sublicensees in the Territory shall be subject
to BDSI’s prior written approval, such approval not to be unreasonably withheld,
and comply with Applicable Laws.

(d) *** prior to the expected date of the First Commercial Sale and at least ***
prior to the beginning of each calendar year thereafter, Meda shall submit to
BDSI in writing a marketing, sales and distribution plan for the Licensed
Product detailing Meda’s, its Affiliates’, and Sublicensees’ proposed ***. Meda
shall provide the ESC a reasonable opportunity to review and comment on such
strategy and tactics prior to implementing them. In addition, upon the request
of BDSI, Meda shall provide BDSI with copies of any market research reports
relating to Licensed Product sales and Licensed Product competition in Meda or
its Affiliates possession.

Section 5.02 Labeling and Artwork. BDSI shall be provided with copies of any
labeling and proposed changes to the labeling of the Licensed Product for BDSI’s
review, comment, and approval; any such labeling or proposed changes thereto
shall not be effected by Meda unless approved in advance by BDSI, such approval
not to be unreasonably withheld. The actual cost of implementing such change
will be at Meda’s sole cost and expense, including any materials made obsolete
by Meda’s changes to the artwork. All labeling, artwork, and proposed changes
thereto shall at all times comply with Applicable Laws.

ARTICLE VI

REGULATORY COMPLIANCE

Section 6.01 Marketing Authorization Holder. Subject to Meda’s obligations upon
termination pursuant to Section 13.05, Meda shall be the holder and owner of all
Marketing Authorizations and Governmental Approvals in the Territory. Meda
agrees that neither it nor its Affiliates will do anything to recklessly,
negligently, or intentionally adversely affect a Marketing Authorization or
Governmental Approval.

Section 6.02 Maintenance of Marketing Authorizations. With respect to the
Licensed Product, Meda agrees, at its sole cost and expense, to maintain such
Marketing Authorizations and Government Approvals throughout the Term including
obtaining any variations or renewals thereof.

Section 6.03 Interaction with Competent Authorities. After the Effective Date,
each Party shall provide to the other Party a copy of any material
correspondence or materials that it receives from a Competent Authority
regarding the Licensed Product, in respect of Meda, in the Territory and, in
respect of BDSI, in the United States. If such correspondence is not received in
English, a summary in English of all material matters addressed thereby. Such
correspondence or summary shall be provided within *** of receipt thereof by the
relevant Party. BDSI shall be provided reasonable advance written notice of all
material meetings, conferences, or calls with Competent Authorities in the
Territory concerning the Licensed Product, and BDSI shall be permitted to have
one representative attend all such meetings, conferences, or calls. With respect

 

22



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

to the Licensed Product, Meda shall provide BDSI with copies of any materials
relating to any material regulatory matter and, when reasonably practicable,
shall provide copies of any documents to be presented to any Competent Authority
in respect of such matters prior to their presentation thereto, and, in either
case, if such primary materials are not in English, a summary in English of all
material matters addressed thereby, so that the ESC, if practicable, shall have
an opportunity to review and approve thereof in advance. The materials provided
to BDSI under this Article VI with respect to material interactions with any
Competent Authority will be forwarded to BDSI within ***. Further, Meda agrees
to take such reasonable actions, provide such documentation, and allow such
access as necessary to enable BDSI to comply with Section 3.2 and Sections
4.1.1, 4.2, 4.3, 4.4, 4.5.2 and 4.6 of the CDC Agreement and Arius to comply
with Article VI of the Arius Two Agreement.

Section 6.04 ADE Reporting and Phase IV Surveillance.

(a) General. Meda shall, at its sole cost and expense, be responsible for all
reporting of ADEs and Phase IV surveillance in the Territory, if and as required
by Competent Authorities, provided the ESC shall be provided a copy of any
relevant proposed report to such Competent Authorities in advance of its
submission thereto in order to provide a reasonable opportunity for the ESC to
review and provide comment with respect thereto. All correspondence and
communication will be in English. The Party sending the communication will
translate as necessary.

(b) Safety Related Regulatory Documents. Meda will be responsible for
maintaining the Company Core Safety Information (“CCSI”), as included in the
Company Core Data Sheet (“CCDS”), in the Territory. BDSI (or its agent) will be
responsible for maintaining the CCSI, as included in the Package
Insert/Prescribing Information (“PI”), in the United States.

(c) Safety Databases. Meda will maintain a pan-European pharmacovigilance
database for the Licensed Product in the Territory, and BDSI shall use
commercially reasonable efforts to materially comply with any comparable
obligations or requirements of any applicable laws in the United States. The
database concerned includes all Adverse Reaction reports from spontaneous
sources, from scientific literature and PMS reports (serious) and Serious
Adverse Events reports from clinical studies coming into the knowledge of Meda.
Spontaneous cases will include reports received from both healthcare
professionals and consumers. Adverse Event data will be coded to the latest
version of the Medical Dictionary for Regulatory Activities (“MedDRA”). Report
handling and classifying will be carried out in accordance with Meda’s standard
operating procedures, which shall be commercially reasonable and consistent with
industry standards. All reasonable assistance and access to information,
personnel, or Books & Records (other than electronically-direct database access)
requested by BDSI in responding to safety inquiries will be provided by Meda
upon request.

BDSI (or its agent) will maintain a pharmacovigilance database for the Licensed
Product in the United States. The database will include all ADR reports from
spontaneous sources, from scientific literature and PMS reports (serious) and
SAE reports from clinical studies coming into the knowledge of BDSI’s
Pharmacovigilance Department (or its agent). Spontaneous cases will include
reports received from both healthcare professionals and

 

23



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

consumers. AE data will be coded to the latest version of MedDRA. Report
handling and classifying will be carried out in accordance with BDSI’s (or its
agent’s) SOPs. All reasonable assistance and access requested by Meda in
responding to safety inquiries will be provided by BDSI upon request.

(d) Reporting of Adverse Drug Reactions (ADRs)

i. The parties shall keep each other informed on all safety matters related to
the Licensed Product and on any information received from any source concerning
any ADR coming to either Party’s knowledge with regard to the Licensed Product.

ii. Each Party is responsible for fulfilling the reporting obligations to the
appropriate regulatory authorities with respect to the Licensed Product in
accordance with the applicable national laws and regulations of the different
countries (e.g. Meda within the Territory, BDSI outside the Territory).

iii. Independently of any national reporting requirements, the parties hereto
shall in relation to the Licensed Product report to each other all SAEs from
clinical trials with a reasonable suspicion of causal relationship to the
administered study medication and all serious spontaneously reported suspected
ADRs within the first ***, but not later than *** after having come to a Party’s
attention including a case description and medical causality assessment on the
International Adverse Event Report Form (CIOMS form) in English. If required,
follow up will be carried out by the Market Authorization holder on all SARs
(listed and unlisted) and non-serious unlisted ADRs in the Territory according
to their own internal procedures, which shall be commercially reasonable and
consistent with industry standards. Non-serious listed ADRs in the Territory
shall be followed up by Meda if there is a safety concern. Pregnancy and in
utero reports will be followed up by Meda at the expected due date. Reasonable
attempts shall be made by Meda to obtain the required minimum information:
identifiable patient, reporter, suspect drug, and AE.

iv. Life-threatening or fatal SAEs originating from clinical trials in the
Territory with a reasonable suspicion of causal relationship to the Licensed
Product shall be reported by a Party to the other Party and, if and as required
thereby, appropriate Competent Authorities within ***, but not later than ***.
In the case of incomplete or insufficient data available, an initial report has
to be issued meeting the time frame, followed by reasonably prompt follow up
report(s). Any ADRs originated by BDSI are to be reported on CIOMS form as soon
as reasonably possible, but no later than *** after first receipt. Meda will
report all other ADRs in tabular format (CIOMS line listings) in monthly
intervals.

 

24



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

v. In any case where a change in the risk-benefit-ratio of the Licensed Product
becomes evident or safety actions due to ADR seem to be necessary (e.g. change
of the label, product information, special information/warnings to the medical
profession, patients, authorities or Product Recall ), the Parties hereto will
inform each other without delay and use commercially reasonable efforts to
harmonize further measures as appropriate. Such exchange of information is
realized through direct contacts between the responsible departments. Therefore,
both parties undertake to inform each other on any change in the responsible
persons, the address, telephone and fax-numbers in due time. If specific safety
measures are to be taken with respect to the Licensed Product, Meda will ensure
the implementation of such in the Territory and BDSI outside the Territory
within mutually agreed timeframes or according to regulatory obligations.

vi. Regulatory inquiries related to safety concerns for the Licensed Product
received by either Party will be promptly forwarded to the other Party. The
Parties shall work in good faith to develop a mutually agreeable response with
respect to any such inquiry in the Territory at least *** before the response is
required. The aforementioned information shall be addressed to:

In case of BDSI:

Director, Regulatory Affairs

BioDelivery Sciences International, Inc.

2501 Aerial Center Parkway, Suite 205

Morrisville, NC 27560, USA

Tel.: 919-653-5164

Fax: 919-653-5161

Email: tshumaker@bdsinternational.com

In case of Meda:

MEDA GmbH & Co. KG

Corporate Pharmacovigilance

Benzstrasse 1

D-61352 Bad Homburg v.d.H., Germany

Tel.: +49-6172-888-2880

Fax: +49-6172-888-2661

Email: drug-safety@medapharma.de

(e) Literature for marketed products. Meda will have the primary responsibility
for reviewing the world-wide relevant scientific literature for any serious and
non-serious unlisted ADRs related to the Licensed Product in the Territory
according to Applicable Laws. BDSI will have the primary responsibility for
reviewing the world-wide relevant scientific literature for any serious and
non-serious unlisted ADRs related to the Licensed Product in the United States
as required by applicable laws.

 

25



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

(f) Signal detection / Safety monitoring. Meda will perform signal detection
concerning the Licensed Product according to its own internal documented
practices (as outlined in SOPs/guidelines), which shall be commercially
reasonable and consistent with industry standards. Any conclusion raised from
the subsequent analysis revealing relevant safety concerns regarding the
Licensed Product will be communicated to BDSI in due time or immediately if the
conclusions affect the safety profile of the Licensed Product.

(g) Periodic reports. Meda will be responsible for preparing the periodic
reports to be submitted to Competent Authorities in the Territory (Periodic
Safety Update Reports (“PSURs”), Annual Safety Reports for clinical trials) in
accordance with its own standard operating procedures (“SOPs”), which shall be
commercially reasonable and consistent with industry standards, and Applicable
Laws. BDSI will, on Meda’s reasonable request provide Meda with all data (e.g.
CIOMS line listings for SAEs originating from BDSI’s clinical trials) in its
possession which may reasonably be required for regulatory report compilation in
the Territory. BDSI (or its agent) will be responsible for preparing the
periodic reports to be submitted to regulatory authorities (PSURs, Annual Safety
Reports for clinical trials) in accordance with its standard operating
procedures (“SOPs”) and applicable regulations in the United States. MEDA will
on request provide BDSI (or its agent) with all necessary data (e.g. CIOMS line
listings for SAEs origination from clinical trials) if required for such report
compilation.

Section 6.05 Commercial Sale Testing and Reporting. If, after the date of First
Commercial Sale, a Competent Authority requires additional testing, modification
or communication related to approved indications of the Licensed Product, then
Meda, subject to prior review and approval by BDSI, shall design and implement
any such testing, modification, or communication at its own cost.

Section 6.06 Assistance. Upon receipt of a written request, each Party shall
provide reasonable assistance to the other Party, in connection with such
Party’s obligations pursuant to this Article VI, subject to reimbursement of all
of its pre-approved out-of-pocket costs by the requesting Party.

Section 6.07 Compliance. Meda and BDSI shall comply with all Applicable Laws as
set forth in this Agreement, including the provision of information by Meda and
BDSI to each other necessary for BDSI and Meda to comply with any applicable
reporting requirements. Each Party shall promptly notify the other Party of any
comments, responses or notices received from, or inspections by, any applicable
Competent Authorities, which relate to or may impact the Licensed Product or the
manufacture of the Licensed Product or the sales and marketing of the Licensed
Product, and shall promptly inform the other Party of any responses to such
comments, responses, notices or inspections and the resolution of any issue
raised by any Competent Authorities with respect to the Licensed Product

 

26



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

ARTICLE VII

PATENTS AND TRADEMARKS

Section 7.01 Maintenance of Patents and Marks. BDSI shall maintain and protect
the Licensed Patent Rights in the Territory, including but not limited to the
use of commercially reasonable efforts to defend any interference actions
initiated by or in any jurisdiction’s patent office with respect to the Licensed
Patent Rights and Marks in the Territory. Notwithstanding the foregoing,
(i) upon written request by BDSI, Meda shall provide such assistance as may be
necessary to enable BDSI to prosecute and obtain new patents related to any
Improvements, with the cost and expense of such assistance to be borne by BDSI
to the extent relating to Patent Rights outside the Territory. BDSI shall keep
Meda advised by forwarding to Meda copies of all official correspondence
(including, but not limited to, applications, office actions, responses, etc.)
relating to the prosecution and maintenance of the Licensed Patent Rights, and
shall provide Meda an opportunity to comment on any proposed responses,
voluntary amendments, submissions, or other actions of any kind to be made with
respect to Licensed Patent Rights. In the event that BDSI desires to abandon any
Licensed Patent Rights and/or the Marks in the Territory, BDSI shall provide
reasonable prior written notice to Meda of its intention to abandon. In the
event that BDSI provides such notice to Meda, then BDSI shall, upon Meda’s
written request, assign such Licensed Patent Rights and/or Marks in the
Territory to Meda, provided, however that such assignment shall include Meda’s
acknowledgement of its continued indemnification responsibilities as described
in Section 10.02. Upon assignment of such Licensed Patent Rights or Marks to
Meda, Meda will thereafter prosecute and maintain the same at its own cost to
the extent that Meda desires to do so.

Section 7.02 Cooperation. Meda shall make available to BDSI or its authorized
attorneys, agents or representatives, its employees and, to the extent
reasonably practicable, its consultants or agents as are necessary or
appropriate to enable BDSI to file, prosecute and maintain patent applications
for the Licensed Patent Rights in the Territory, and with respect to
Improvements, anywhere in the world, for a reasonable period of time sufficient
for BDSI to obtain the assistance it needs from such personnel. Meda shall be
solely responsible for all reasonable, documented costs and expenses incurred in
making its attorneys, agents, representatives or consultants available pursuant
to the foregoing.

Section 7.03 Prosecution of Infringement. During the Term, each Party shall give
prompt notice to the other Party of any Third Party act which may infringe
Meda’s rights under the Licensed Patent Rights and/or the Marks in the Territory
and shall cooperate with the other Party to terminate such infringement. If
legal proceedings become necessary, Meda shall have the first right to bring and
control such action or proceeding concerning the potential or actual
infringement of Meda’s rights under this Agreement, using counsel reasonably
acceptable to BDSI, and Meda shall solely bear the cost with respect thereto.
The above notwithstanding, without BDSI’s prior written consent Meda may only
settle any such claim with BDSI’s prior written consent, such consent not to be
unreasonably withheld. BDSI shall provide, at Meda’s expense, such assistance
and cooperation to Meda as may be necessary to successfully prosecute any action
against such Third Party. Any damages, monetary awards, or other amounts
recovered or received in settlement by Meda shall be applied proportionately
first to defray the

 

27



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

unreimbursed costs and expenses (including reasonable attorneys’ fees) incurred
by Meda and BDSI in the action. If any balance remains, Meda shall be entitled
to retain an amount equal to *** percent (***%) of the portion of such balance
with the remaining balance being paid to BDSI by Meda.

Notwithstanding the foregoing, if Meda wishes BDSI to share the costs of
pursuing any actual, potential, or alleged infringer of Meda’s rights under the
Licensed Patent Rights and/or Marks in the Territory, it shall provide written
notice thereof to BDSI within *** of Meda’s becoming aware of the actual,
potential, or alleged infringement. Upon written notice thereof, the parties
shall enter into good faith discussions for a period not to exceed ***
concerning the possibility and terms of any such cost-sharing, provided that (i)
neither Party shall have any obligation to enter into such an arrangement and
(ii) any such arrangement will provide for the sharing of any damages, monetary
awards, or other amounts recovered or received in settlement of such matter in a
manner, based on the portion of such costs to be shared by BDSI, proportionately
more favorable to BDSI than the sharing of any such damages, monetary awards, or
other amounts recovered or received in settlement absent such cost-sharing, as
contemplated under the first paragraph of this Section 7.03.

In the event Meda fails to institute proceedings or undertake reasonable efforts
to terminate any Third Party infringement of the Licensed Patent Rights and/or
Marks in the Territory within *** of the later of: (a) receiving notification
from BDSI of any such infringement or (b) sending notice to BDSI of such action,
or the parties are unable to reach an agreement concerning the sharing of the
costs of pursuing any actual, potential, or alleged infringer (and increased
share of any proceeds from such action for the benefit of BDSI, as contemplated
by the preceding paragraph) within *** of Meda’s notice indicating its desire to
enter into such discussions, BDSI may take (but shall have no obligation to
take) such action as it deems appropriate, including the filing of a lawsuit
against such Third Party. In such event Meda will provide such assistance and
cooperation to BDSI as may be necessary, at BDSI’s cost and expense, and BDSI
shall be entitled to retain the entire balance of any recovery or settlement
from any such action.

Section 7.04 Infringement Claimed by Third Parties. In the event a Third Party
commences a judicial or administrative proceeding against a Party and such
proceeding, other than a proceeding to which Section 7.01 applies, pertains to
the manufacture, use, sale, marketing, or import of the Licensed Product in the
Territory (the “Third Party Claim”), or threatens to commence such a Third Party
Claim, the Party against whom such proceeding is threatened or commenced shall
give prompt notice to the other Party. Meda shall, using counsel reasonably
acceptable to BDSI, at Meda’s own cost and expense, defend any and all such
Third Party Claims or proceedings, and BDSI shall, at Meda’s cost and expense,
provide such assistance and cooperation to Meda as may be necessary to
successfully defend any such Third Party Claims. The above notwithstanding,
without BDSI’s prior written consent, Meda may only settle any such claim with
BDSI’s prior written consent, such consent not to be unreasonably withheld. The
above notwithstanding, if Meda elects not to defend a Third Party Claim that is
not based upon, or does not result from, activities of BDSI or a Third Party
under an agreement between BDSI and such Third Party, or the grant of rights
from BDSI to such Third Party, and involves a material adverse risk to either
Party or Net Sales notwithstanding the survivability

 

28



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

provisions of Section 13.05(e), the License may be terminated or rendered
nonexclusive by BDSI to the extent Arius’ License (as defined in Section 3.01 of
the Arius Two Agreement) is terminated or rendered nonexclusive by Arius Two
pursuant to Section 7.04 of the Arius Two Agreement, upon notice to Meda within
*** of Meda’s election not to defend such Third Party Claim, and, in any event
and independent of (i) any action or lack thereof by Arius Two under the Arius
Two Agreement and (ii) any termination or rendering nonexclusive of the License
by BDSI pursuant to the foregoing, BDSI shall have the right to control the
defense of such claims at BDSI’s cost and expense using counsel of its own
choice.

Section 7.05 Payment of Costs and Expenses. Upon its receipt of a reasonably
detailed invoice setting forth BDSI’s reasonable, documented costs and expenses
incurred pursuant to any provision of this Article VII relating to the
Territory, for which Meda shall be liable, Meda shall pay such costs and
expenses within 30 days.

ARTICLE VIII

CONFIDENTIALITY

Section 8.01 Confidentiality. During the Term and for a period of five years
thereafter, each Party shall maintain all Confidential Information of the other
Party as confidential and shall not disclose any such Confidential Information
to any Third Party or use any such Confidential Information for any purpose,
except (a) as expressly authorized by this Agreement, (b) as required by law,
rule, regulation or court order (provided that the disclosing Party shall first
notify the other Party, shall use Commercially Reasonable Efforts to obtain
confidential treatment of any such information required to be disclosed, and
shall disclose only the minimum information required to be disclosed in order to
comply), or (c) to its Affiliates, employees, agents, consultants and other
representatives to accomplish the purposes of this Agreement or, in the case of
BDSI, to (i) satisfy its obligations under the CDC Agreement and Arius’
obligations under the Arius Two Agreement and (ii) develop, market, and/or sell
any BEMA-based products, so long as such persons are under an obligation of
confidentiality no less stringent than as set forth herein. Each Party may use
such Confidential Information only to the extent required to accomplish the
purposes of this Agreement. Each Party shall use at least the same standard of
care as it uses to protect its own Confidential Information (but not less than a
reasonable standard of care) to ensure that its Affiliates, employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the other Party’s Confidential Information. Each Party shall promptly
notify the other Party upon discovery of any unauthorized use or disclosure of
the other Party’s Confidential Information.

Section 8.02 Disclosure of Agreement. Neither Party shall release to any Third
Party or publish in any way any non-public information with respect to the terms
of this Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing a
Party may disclose the terms of this Agreement to potential investors, lenders,
investment bankers and other financial institutions of its choice solely for
purposes of financing the business operations of such Party, or, in the case of
BDSI, to any prospective or actual sublicensee, licensor, manufacturer,
marketing or other corporate partner, acquirer, or acquisition target; provided
such Party only discloses such information

 

29



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

under conditions of confidentiality on terms substantially similar to those
contained in this Article VIII. Nothing contained in this paragraph shall
prohibit either Party from filing this Agreement as required by the rules and
regulations of the Securities and Exchange Commission, national securities
exchanges (including those located in countries outside of the United States) or
the Nasdaq Stock Market; provided the disclosing Party discloses only the
minimum information required to be disclosed in order to comply with such
requirements, including requesting confidential treatment of this Agreement
(after consultation with the other Party) and filing this Agreement in redacted
form. The Parties agree to cooperate with respect to requests for confidential
treatment to be submitted to the Securities and Exchange Commission or any
similar foreign authority with respect to certain portions of this Agreement and
any redactions thereof for such purposes.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

Section 9.01 Corporate Power. As of the Effective Date, each Party hereby
represents and warrants that such Party is duly organized and validly existing
under the laws of the jurisdiction of its organization and has full power and
authority to enter into this Agreement and the transactions contemplated hereby
and to carry out the provisions hereof.

Section 9.02 Due Authorization. As of the Effective Date, each Party hereby
represents and warrants that such Party is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder.

Section 9.03 Binding Obligation. As of the Effective Date, each Party hereby
represents and warrants that this Agreement is a legal and valid obligation
binding upon it and is enforceable in accordance with its terms, except that the
enforcement of the rights and remedies created hereby is subject to bankruptcy,
insolvency, reorganization and similar laws of general application affecting the
rights and remedies of creditors and that the availability of the remedy of
specific performance or of injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought. As of the Effective
Date, each Party represents and warrants that the execution, delivery and
performance of this Agreement by such Party does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it,
including, with respect to Meda, any competition, antitrust, or similar laws,
statutes, regulations, or directives in the Territory.

Section 9.04 Legal Proceedings. As of the Effective Date, each Party hereby
represents and warrants to the other Party that there is no action, suit or
proceeding pending against or affecting, or, to the knowledge of either Party,
threatened against or affecting that Party, or any of its assets, before any
court or arbitrator or any governmental body, agency or official that would, if
decided against either Party, have a material adverse impact on the business,
properties, assets, liabilities or financial condition of that Party (that are
not already reflected in that Party’s respective financial statements as filed
with the Securities and Exchange Commission (or foreign equivalent thereof) or
otherwise made public or provided to the other

 

30



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

Party) and which would have a material adverse effect on that Party’s ability to
consummate the transactions contemplated by this Agreement.

Section 9.05 Limitation on Warranties. Except as expressly set forth in this
Agreement, nothing herein shall be construed as a representation or warranty by
BDSI to Meda that the Licensed Technology is not infringed by any Third Party,
or that the practice of such rights does not infringe any intellectual property
rights of any Third Party. Neither Party makes any warranties, express or
implied, concerning the success of the Development Program or the commercial
utility, merchantability, or fitness for a particular purpose of the Licensed
Product.

Section 9.06 Limitation of Liability. EXCEPT WITH RESPECT TO CLAIMS OF PATENT
INFRINGEMENT, BREACHES OF SECTIONS 3.02(A), 3.02(B), 3.02(C), 3.03, OR 3.04(A)
OR ARTICLE VIII, OR THE INDEMNIFICATION PROVIDED UNDER ARTICLE X, NEITHER PARTY
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES (AS SUCH TERMS ARE DEFINED IN BLACK’S LAW DICTIONARY, SIXTH
EDITION) IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER.

Section 9.07 Sufficient Rights. BDSI represents and warrants that, subject to
Section 3.04 of the Arius Two Agreement, it has and shall maintain during the
Term of this Agreement (i) an exclusive license to or ownership of, as
applicable, the Licensed Technology, the Marks and any other intellectual
property rights which are the subject of Meda’s licenses under this Agreement,
(ii) the right to grant the licenses described in this Agreement, and that the
grant of such licenses by BDSI will not conflict with the terms of any existing
agreement of BDSI concerning the Licensed Technology or the Marks, and (iii) the
Control of all such rights and licenses.

Section 9.08 No Infringement. BDSI represents and warrants that, to BDSI’s
knowledge as of the Effective Date, BDSI is not aware of any Third Party
intellectual property rights which would be infringed by the manufacture, use,
or sale of the Licensed Product in the Territory.

Section 9.09 Intellectual Property. BDSI represents and warrants that (i) the
licenses granted to Meda hereunder comprise, to BDSI’s knowledge, all
intellectual property rights reasonably necessary for Meda to manufacture, use,
and sell the Licensed Product and (ii) Arius Two and Arius are the only
Affiliates of Parent with any rights to or ownership of the Licensed Technology
or the Marks, and there are no Affiliates of any of the foregoing (other than
Arius Two, Arius, and Parent themselves) with any rights to or ownership of any
Licensed Technology or Marks. BDSI covenants that it will not, without Meda’s
prior written consent, amend any agreement between any of Parent, Arius, and/or
Arius Two in any manner which would materially adversely affect Meda’s rights
hereunder. Further BDSI represents and warrants that the third party licenses
mentioned in Section 3.02(a) of the QLT License have expired or been terminated
and do not in any way impair the rights granted to Meda hereunder.

Section 9.10 Documents. BDSI represents and warrants that, to its knowledge, all
documents provided to Meda by or on behalf of BDSI prior to the Effective Date
are materially

 

31



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

true and correct and no document provided to Meda by or on behalf of BDSI,
contains any untrue statement of a relevant material fact or omits to state a
relevant material fact necessary not to make the statements contained in the
document materially misleading.

Section 9.11 Survival Upon Termination of CDC and Arius Two Agreements. BDSI
represents and warrants that, subject to Section 13.05(g), any licenses granted
to Meda under this Agreement will, as described in the (1) CDC Consent and
(2) Arius Two Consent, respectively, executed by (i) CDC and BDSI and (ii) Arius
Two, Arius, and Meda, respectively, prior to or in conjunction with the
execution of this Agreement, (Y) survive any (a) exclusive licensing and
assignment to CDC, upon termination of the CDC Agreement by CDC pursuant to
Section 10.2, 10.3, or 10.4 thereof for which BDSI does not exercise its
continuation rights under Section 10.7 of the CDC Agreement, of BDSI’s rights
under the Licensed Technology, Marks, and other intellectual property rights
which are the subject of Meda’s licenses under this Agreement or (b) termination
of Arius’ rights under the Arius Two Agreement (or, if applicable, any rights
granted to CDC by Arius Two pursuant to a separate agreement executed pursuant
to Section 2.04(d) of the Arius Two Agreement) with respect to the Licensed
Technology, Marks, and other intellectual property rights which are the subject
of Meda’s licenses under this Agreement and (Z) be assigned to CDC or Arius Two,
as appropriate, subject to Meda’s continued compliance with the terms of this
Agreement, provided that (i) such termination of the CDC Agreement or Arius Two
Agreement does not result from and is not related to any breach of this
Agreement by Meda and (ii) Meda, as of the date the CDC Agreement and/or Arius
Two Agreement, as applicable, is terminated, is not, and has not previously
been, in material breach of this Agreement.

ARTICLE X

INDEMNIFICATION AND INSURANCE

Section 10.01 Meda Indemnified by BDSI. BDSI shall indemnify and hold Meda, its
Affiliates, and their respective employees, directors and officers, harmless
from and against any liabilities or obligations, damages, losses, claims,
encumbrances, costs or expenses (including attorneys’ fees) (any or all of the
foregoing herein referred to as “Loss”) insofar as a Loss or actions in respect
thereof occurs subsequent to the Effective Date arises out of BDSI’s negligence
or intentional misconduct. BDSI’s obligations to indemnify Meda hereunder shall
not apply to the extent any such Loss arises out of or is based on any
(a) inactions or actions of Meda or its Affiliates for which Meda is obligated
to indemnify BDSI under Section 10.02 or (b) negligence or intentional
misconduct of Meda or its Affiliates.

Section 10.02 BDSI Indemnified by Meda. Meda shall indemnify and hold BDSI, its
Affiliates, Arius Two and CDC, and all of the employees, directors and officers
of any of the foregoing, harmless from and against any Loss insofar as such Loss
or actions in respect thereof occurs subsequent to the Effective Date and arises
out of or is based upon (a) any misrepresentation or breach of any of the
warranties, covenants or agreements made by Meda in this Agreement; (b) Meda’s,
its Affiliates’, or their Sublicensees’ development, use, marketing, sale,
distribution, promotion, handling, or storage of the Licensed Product or any
Demonstration Samples; (c) any product liability claim that is brought against
BDSI by any Third Party due to

 

32



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

the use of the Licensed Product in the Territory; or (d) Meda’s prosecution or
defense of a Third Party infringement claim pursuant to Article VII. Meda’s
obligations to indemnify BDSI hereunder shall not apply to the extent any such
Loss arises out of or is based on the negligence or intentional misconduct of
BDSI, and Meda’s obligations to indemnify any licensor of BDSI or its Affiliates
shall not apply to the extent any such Loss arises out of or is based on the
negligence or intentional misconduct of Arius Two or CDC.

Section 10.03 Prompt Notice Required. No claim for indemnification hereunder
shall be valid unless notice of the matter which may give rise to such claim is
given in writing by the indemnitee (the “Indemnitee”) to the persons against
whom indemnification may be sought (the “Indemnitor”) as soon as reasonably
practicable after such Indemnitee becomes aware of such claim, provided that the
failure to notify the Indemnitor shall not relieve the Indemnitor from any
liability except to the extent that such failure to notify actually adversely
impacts the Indemnitor’s ability to defend such claim. Such notice shall state
that the Indemnitor is required to indemnify the Indemnitee for a Loss and shall
specify the amount of Loss and relevant details thereof. The Indemnitor shall
notify Indemnitee no later than 60 days from such notice of its intention to
assume the defense of any such claim. In the event the Indemnitor fails to give
such notice within that time the Indemnitor shall no longer be entitled to
assume such defense.

Section 10.04 Defense and Settlement. The Indemnitor shall at its expense, have
the right, subject to the limitations of this Section 10.04, to settle and
defend, through counsel reasonably satisfactory to the Indemnitee, any action
which may be brought in connection with all matters for which indemnification is
available. In such event the Indemnitee of the Loss in question and any
successor thereto shall permit the Indemnitor full and free access to its books
and records and otherwise fully cooperate with the Indemnitor in connection with
such action; provided that this Indemnitee shall have the right fully to
participate in such defense at its own expense. The defense by the Indemnitor of
any such actions shall not be deemed a waiver by the Indemnitor of its right to
assert a claim with respect to the responsibility of the Indemnitor with respect
to the Loss in question. The Indemnitor shall not settle or compromise any claim
against the Indemnitee without the prior written consent of the Indemnitee,
provided that such consent shall not be unreasonably withheld. No Indemnitee
shall pay or voluntarily permit the determination of any liability which is
subject to any such action while the Indemnitor is negotiating the settlement
thereof or contesting the matter, except with the prior written consent of the
Indemnitor, which consent shall not be unreasonably withheld. If the Indemnitor
fails to give Indemnitee notice of its intention to defend any such action as
provided herein, the Indemnitee involved shall have the right to assume the
defense thereof with counsel of its choice, at the Indemnitor’s expense, and
defend, settle or otherwise dispose of such action. With respect to any such
action which the Indemnitor shall fail to promptly defend, the Indemnitor shall
not thereafter question the liability of the Indemnitor hereunder to the
Indemnitee for any Loss (including counsel fees and other expenses of defense).

Section 10.05 Insurance. Each Party shall, at its sole cost and expense, obtain
and keep in force comprehensive general liability insurance, including any
applicable self-insurance coverage, with bodily injury, death and property
damage including contractual liability and product liability coverage, of the
types and in amounts which are (i) reasonable and customary in the
pharmaceutical industry for companies of comparable size and activities and
(ii) reasonably

 

33



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

sufficient to enable Arius to comply with the terms of the Arius Two Agreement
and BDSI to comply with the terms of the CDC Agreement, provided that, without
limitation of the foregoing, Meda’s insurance coverage shall include
comprehensive general product liability and tort liability insurance each in
amounts not less than US$*** per incident and US$*** annual aggregate and name
BDSI as an additional insured. Each Party will provide written proof of the
existence of such insurance to the other Party upon request. The minimum amounts
of insurance coverage required shall not be construed to create or limit a
Party’s liability with respect to its indemnification under this Agreement.

ARTICLE XI

COVENANTS

Section 11.01 Access to Books and Records. Each Party covenants and agrees that
it shall permit the other Party (or any Third Party granted such rights under
this Agreement) to exercise such inspection rights as set forth in this
Agreement.

Section 11.02 Marketing Expenses. Meda covenants and agrees that, as between
Meda and BDSI, Meda shall be solely responsible for the cost and implementation
of all marketing, sales, promotional and related activities concerning the
marketing, sale and promotion of the Licensed Products in the Territory.

Section 11.03 Marketing Efforts. Meda covenants and agrees that it will obtain
all Governmental Approvals necessary to market and sell the Licensed Product in
such countries in the Territory as are required by Section 3.02(e) and any
additional countries in the Territory in which Meda determines it shall, in its
sole discretion, seek to sell Licensed Products. Prior to marketing or selling a
Licensed Product in a particular country in the Territory, Meda will obtain all
Governmental Approvals necessary to market and sell the Licensed Product in such
country.

Section 11.04 Compliance. Meda covenants and agrees that it shall comply with
all Applicable Laws affecting the use, possession, distribution, advertising and
all forms of promotion in connection with the sale and distribution of the
Licensed Products and the Demonstration Samples in the Territory.
Notwithstanding anything to the contrary, any failure of Meda, any Affiliate
thereof, or any Sublicensee to adhere to any Applicable Laws in any country or
supranational jurisdiction of the Territory concerning the handling of narcotics
which adversely affects the future manufacture, use, shipment, handling, sale,
marketing, or distribution of fentanyl (or any product incorporating fentanyl)
shall be deemed a material breach of this Agreement entitling BDSI to terminate
this Agreement immediately pursuant to Section 13.03 in respect of such country
or supranational jurisdiction.

Section 11.05 Reports. Meda covenants and agrees that, except as otherwise
specified in this Agreement, Meda shall have the obligation and responsibility
for and shall make any and all necessary reports to each Competent Authority
with respect to the Licensed Product and shall provide BDSI with a complete copy
of any such report simultaneously with its submission of the report to each
Competent Authority; if any such report is submitted to the appropriate
Competent Authority in a language other than English, Meda shall also provide
BDSI with a summary of the

 

34



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

material matters addressed in such report in English. Meda covenants and agrees
that, except as otherwise specified in this Agreement, Meda shall, if relevant,
have the obligation and responsibility for and shall make any and all necessary
reports in respect of the safe and lawful handling of the Licensed Products as a
narcotic substance to each Competent Authority, and shall provide BDSI with a
complete copy of any such report simultaneously with the submission of the
report to each Competent Authority; if any such report is submitted to the
appropriate Competent Authority in a language other than English, Meda shall
also provide BDSI with a detailed summary of the material matters addressed in
such report in English.

Section 11.06 Further Actions. Upon the terms and subject to the conditions
hereof, each of the Parties hereto shall use its Commercially Reasonable Efforts
to (a) take, or cause to be taken, all appropriate action and do, or cause to be
done, all things necessary, proper or advisable under Applicable Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement, (b) obtain from Competent Authorities any consents, licenses,
permits, waivers, approvals, authorizations or orders required to be obtained or
made by the Parties in connection with the authorization, execution and delivery
of this Agreement and the consummation of the transactions contemplated by this
Agreement, and (c) make all necessary filings, and thereafter make any other
required submissions, with respect to this transaction under (i) the United
States’ Securities Exchange Act of 1934, as amended and the United States’
Securities Act of 1933, as amended, and the rules and regulations thereunder and
any other applicable securities laws and (ii) any other Applicable Law. The
Parties hereto shall cooperate with each other in connection with the making of
all such filings, including by providing copies of all such documents to the
other Party’s counsel (subject to appropriate confidentiality restrictions)
prior to filing and, if requested, by accepting all reasonable additions,
deletions or changes suggested in connection therewith.

Section 11.07 Protection of the Marks. Meda covenants and agrees that neither it
nor its Affiliates shall publish, employ, or cooperate in the publication of any
misleading or deceptive advertising material with regard to the Parties, the
Licensed Product, the Licensed Technology, the Marks, or any trademarks of BDSI.

Section 11.08 Equitable Relief. The Parties understand and agree that because of
the difficulty of measuring economic losses to the non-breaching Party as a
result of a breach of the covenants set forth in Article VIII or in this Article
XI, and because of the immediate and irreparable damage that may be caused to
the non-breaching Party for which monetary damages would not be a sufficient
remedy, the Parties agree that the non-breaching Party will be entitled to seek
specific performance, temporary and permanent injunctive relief, and such other
equitable remedies to which it may then be entitled against the breaching Party.
This Section 11.08 shall not limit any other legal or equitable remedies that
the non-breaching Party may have against the breaching Party for violation of
the covenants set forth in Article VIII or in this Article XI. The Parties agree
that the non-breaching Party shall have the right to seek relief for any
violation or threatened violation of Article VIII or this Article XI by the
breaching Party from any court of competent jurisdiction in any jurisdiction
authorized to grant the relief necessary to prohibit the violation or threatened
violation of Article VIII or this Article XI. This Section 11.08 shall apply
with equal force to the breaching Party’s Affiliates.

 

35



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

Section 11.09 ***.

ARTICLE XII

PRODUCT RECALL

Section 12.01 Product Recall Determination. If at any time or from time to time,
a Competent Authority requests Meda to conduct a Product Recall of the Licensed
Product in the Territory or if a voluntary Product Recall of the Licensed
Product in the Territory is contemplated by Meda, Meda shall immediately notify
BDSI in writing, and except as otherwise set forth in this Article XII, Meda
will, at its sole cost and expense, conduct such Product Recall in as
reasonable, prudent, and expeditious a manner as possible to preserve the
goodwill and reputation of the Licensed Product and the goodwill and reputation
of the Parties, provided that:

(a) Meda shall not carry out a voluntary Product Recall in the Territory with
respect to the Licensed Product without the prior written approval of BDSI, such
approval not to be unreasonably withheld (for the avoidance of doubt, any
Product Recall that is reasonably deemed necessary in order to avoid serious
personal injury shall not be considered as a voluntary Product Recall, provided
that Meda shall provide BDSI the opportunity to advise and comment with respect
to any such Product Recall prior to its execution); and

(b) the Parties shall reasonably cooperate, at Meda’s expense, in the conduct of
any Product Recall for the Licensed Product in the Territory.

Notwithstanding the foregoing, Meda may, without BDSI’s prior consent,
immediately effect any Product Recall (A) resulting from any death or
life-threatening adverse event associated with the Licensed Product or
(B) required to comply with any regulatory or legal requirements, guidelines,
directives, orders, or injunctions with respect to the Licensed Product. In the
event Meda does not undertake such a Product Recall in a reasonable period of
time, BDSI shall be entitled to do so without Meda’s prior written consent.

Section 12.02 Product Recall Management. Meda shall have the right to control
and/or conduct any Product Recall in the Territory, subject to Section 12.01.
The Product Recall shall be the sole responsibility of Meda or its Affiliates
and shall be carried out by Meda or its Affiliates in as reasonable, prudent,
and expeditious a manner as possible to preserve the goodwill and reputation of
the Licensed Product and the goodwill and reputation of the Parties, provided
that BDSI shall share any such Product Recall responsibilities to the extent
assumed by BDSI pursuant to the Supply Agreement. Meda shall maintain records of
all sales and distribution of Licensed Product and customers in the Territory
sufficient to reasonably adequately administer a Product Recall, for the period
required by Applicable Law, and make such records available to BDSI or any
designee thereof immediately upon request.

Section 12.03 Product Recall Costs. Notwithstanding Section 12.02, except as may
be provided in the Supply Agreement, Meda shall bear all costs and expenses
related to the conduct of any Product Recall in the Territory.

 

36



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

Section 12.04 Notification of Threatened Action. Throughout the duration of this
Agreement and with respect to all Licensed Products the parties shall
immediately notify each other of any information a Party receives regarding any
threatened or pending action, inspection or communication by or from a concerned
Competent Authority which may affect the safety or efficacy claims of the
Licensed Product or the continued marketing of the Licensed Product. Upon
receipt of such information during the duration of this Agreement, Meda shall
not take any action whatsoever without BDSI’s prior review and approval, such
approval shall not be unreasonably withheld.

ARTICLE XIII

TERM AND TERMINATION

Section 13.01 Term. This Agreement shall commence as of the Effective Date and
shall only expire on the termination of this Agreement.

Section 13.02 Termination by Either Party for Cause. Either Party may terminate
this Agreement prior to the expiration of the Term upon the occurrence of any of
the following:

(a) Upon or after the cessation of operations of the other Party or the
bankruptcy, insolvency, dissolution or winding up of the other Party (other than
dissolution or winding up for the purposes or reconstruction or amalgamation);
or

(b) Upon or after the breach of any material provision of this Agreement by the
other Party (other than a failure to pay by Meda, which is addressed in
Section 13.03(d) below), if the breaching Party has not cured such breach, if
capable of being cured within such time period, within 60 days after written
notice thereof by the non-breaching Party, provided that, notwithstanding the
foregoing, BDSI shall be entitled to terminate this Agreement pursuant to
Section 13.03 without providing the aforementioned opportunity to cure.

Section 13.03 Termination by BDSI. BDSI may, by written notice to Meda,
terminate this Agreement upon the occurrence of any of the following:

(a) Upon the failure by Meda to pay the license fee pursuant to Section 3.01.

(b) On a country by country basis upon the loss, revocation, suspension,
termination, or expiration of Meda’s license to sell narcotics in any country in
the Territory, if Meda fails to take the actions necessary to reinstate such
license within sixty (60) days of such loss, revocation, suspension,
termination, or expiration, or any material breach of Section 11.04 which is not
remedied within sixty (60) days thereof. If such loss, revocation, suspension,
termination, or expiration of Meda’s license to sell narcotics occurs
simultaneously in three (3) of the following countries, ***, BDSI may terminate
the license ***.

(c) Upon or after the breach of any material provision of the Supply Agreement
by Meda (other than a failure to pay by Meda, which is addressed in
Section 13.03(d) below), if Meda has not cured such breach, if capable of being
cured within such time period,

 

37



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

within *** after written notice thereof by the non-breaching Party, provided
that, notwithstanding the foregoing, BDSI shall be entitled to terminate this
Agreement pursuant to Section 13.03(d) without providing the aforementioned
opportunity to cure.

(d) Upon the failure by Meda to pay any amount in excess of US$*** under this
Agreement or the Supply Agreement within *** from receipt of a second written
notice (as given pursuant to Section 14.06 hereof) thereof from BDSI (with
respect to products supplied under the Supply Agreement, the invoice
accompanying such products or otherwise provided in conjunction with their
shipment shall not be deemed the first “notice” for purposes of this paragraph),
with a copy of such second notice (as given pursuant to Section 14.06 hereof) to
Meda´s CEO at the address referenced in Section 14.06. If any payment, or
portion thereof, due under this Agreement is the subject of a reasonable good
faith dispute (a “Disputed Amount”) between Meda and BDSI, BDSI shall not be
entitled to terminate this Agreement with respect to any failure by Meda to pay
the Disputed Amount until such dispute has been resolved by the parties
(including, if necessary, pursuant to any arbitration under Section 14.03).

(e) Upon the occurrence of any material misrepresentation or omission in any
Royalty Statement, which misrepresentation or omission is caused by Meda’s
willful misconduct, gross negligence, or bad faith.

Section 13.03A Termination for Discontinuation. BDSI, following the earliest of
(i) the expiration of the Initial Term in the ***, (ii) the expiration of all
Patent Rights owned or exclusively in-licensed by BDSI claiming the Licensed
Product in the United States, or (iii) ***, shall have the right, in its sole
discretion, to terminate this Agreement upon thirty (30) days’ notice. Meda,
following the expiration of the Initial Term in each of***, shall have the
right, in its sole discretion, to terminate this Agreement upon *** notice. If
BDSI terminates the Agreement under this Section 13.03A, ***, provided that upon
any such termination by BDSI under this Section 13.03A, (i) the Parties’
obligations under the Supply Agreement shall continue until its expiration or
termination in accordance with its terms, ***.

Section 13.04 Remedies. All of the non-breaching Party’s remedies with respect
to a breach of this Agreement shall be cumulative, and the exercise of one
remedy under this Agreement by the non-defaulting Party shall not be deemed to
be an election of remedies. These remedies shall include the non-breaching
Party’s right to sue for damages for such breach without terminating this
Agreement.

Section 13.05 Effect of Termination.

(a) Upon any termination of this Agreement by either party pursuant to
Section 13.02 or 13.03, Meda shall reimburse BDSI for Development Costs
reasonably incurred or committed to by BDSI in accordance with the Development
Plan prior to the effective date of such termination and for which Meda is
otherwise obligated to reimburse BDSI pursuant to this Agreement, provided that
(1) BDSI shall use Commercially Reasonable Efforts to minimize such costs and
expenses between the termination notice date and the date of termination and
(2) Meda shall not be required to reimburse any such costs incurred by BDSI to
the extent they represent

 

38



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

the cost of performing specific activities which activities themselves
constitute a breach of this Agreement.

(b) Upon any termination of this Agreement by either Party under Section 13.02
or 13.03, or any termination of this Agreement by Meda under Section 13.03A,
(i) Meda’s rights under the Licensed Patent Rights, Marks, and the Licensed
Technology shall terminate and (ii) Meda shall use its best efforts, if and as
requested by BDSI, to have assigned to BDSI any manufacturing or other contracts
entered into by Meda concerning the development, manufacture, marketing,
distribution, or sale of the Licensed Product.

(c) Upon any termination of this Agreement by BDSI under Section 13.02 or 13.03
or by Meda under 13.03A, Meda hereby grants and assigns, to the extent not
previously assigned to BDSI, to BDSI all right, title and interest in, to or
under all Governmental Approvals, Books and Records, the Clinical Documentation,
the Results, the Marketing Authorizations and all other data, reports, studies,
analysis or similar items created or obtained by or on behalf of Meda in
connection with the development, marketing or commercialization of Licensed
Products in the Territory (or, if terminated by BDSI with respect to a
particular country in the Territory under Section 13.03(b), in such country),
and subject to any sublicenses, free, clear of any and all liens, claims, and
encumbrances. Meda shall deliver all such items, including any copies thereof,
to BDSI within five days of termination of this Agreement by BDSI pursuant to
Section 13.02 or 13.03 or by Meda pursuant to 13.03A and agrees to take such
actions as BDSI may reasonably request in order to effectuate the assignment set
forth in this paragraph. Further, Meda hereby irrevocably appoints BDSI (which
appointment is coupled with an interest) as its attorney in fact to execute and
deliver in the name of and on behalf of Meda all documentation necessary to
effectuate the assignment set forth in this paragraph.

(d) Upon termination of this Agreement by BDSI under Section 13.02 or 13.03, as
elected by BDSI, Meda (and/or its Affiliates, if and as applicable) shall either
(i) have the right, for a period of three months from the date of termination to
distribute and sell existing inventory of Licensed Products, provided that such
Licensed Products shall be sold at a price no less than ***% of the then current
fair market value and that such sales shall be subject to the applicable terms
and conditions of this Agreement, (ii) sell remaining inventory of Licensed
Product and Demonstration Samples to BDSI at the purchase price paid by Meda or
its Affiliates for such inventory (or, if manufactured by Meda or its
Affiliates, the cost and expense of such manufacture), or (iii) destroy
remaining inventory of Licensed Product and Demonstration Samples in accordance
with Applicable Law, providing BDSI with proof of destruction in writing
sufficient to comply with Applicable Law. Any sales of Licensed Product or
Demonstration Samples made by Meda to BDSI pursuant to clause (ii) in the
preceding sentence shall be made by Meda within *** of Meda’s receipt of BDSI’s
written notice electing to make such purchase, and shall be shipped to BDSI
appropriately packaged and stored. All transportation costs in connection with
such sale, including without limitation, insurance, freight and duties, shall be
paid by Meda. Amounts owed by BDSI to Meda pursuant to this Section 13.05(d) for
the Licensed Product or Demonstration Samples sold to BDSI shall be paid by BDSI
within 30 days after receipt by BDSI of an appropriately detailed invoice from
Meda for the amount so owing to it by BDSI under this Section 13.05(d).

 

39



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

(e) Except as otherwise provided in this Agreement, expiration or termination of
this Agreement shall not relieve the Parties of any obligation accruing prior to
such expiration or termination. Except as set forth below or elsewhere in this
Agreement, the obligations and rights of the Parties under Sections 2.01(c),
2.04(a), 2.05, 3.03 (with respect to BDSI’s rights to Meda Marks), 3.04(a),
3.05, 4.05, 7.02, 9.06, 9.11, 11.01, 11.04, 11.05 (with respect to Meda’s
activities during the Term and, if applicable, Licensed Products sold by Meda
following termination in accordance with this Agreement), 11.06, and 11.07 and
Articles I, VIII, X, XII (with respect to Licensed Products sold by Meda), XIII,
and XIV shall survive expiration or termination of this Agreement

(f) Subject to the provisions of this Section 13.05, within *** following the
expiration or termination of this Agreement, each Party shall return to the
other Party, or destroy, upon the written request of the other Party, any and
all Confidential Information of the other Party in its possession and upon a
Party’s request, such destruction (or delivery) shall be confirmed in writing to
such Party by a responsible officer of the other Party.

(g) In the event (i) BDSI’s rights with respect to the Licensed Product under
the Licensed Technology, Marks, and any other intellectual property rights which
are the subject of Meda’s licenses under this Agreement are, in the case of a
termination of the CDC Agreement by CDC pursuant to Section 10.2, 10.3, or 10.4
thereof for which BDSI does not exercise its continuation rights under
Section 10.7 of the CDC Agreement, exclusively licensed and assigned to CDC or
(ii) Arius’ rights under the Arius Two Agreement (or, if applicable, any rights
granted to CDC by Arius Two pursuant to a separate agreement, as contemplated by
Section 2.04(d) of the Arius Two Agreement) with respect to the Licensed Product
under the Licensed Technology, Marks, and any other intellectual property rights
which are the subject of Meda’s licenses under this Agreement are terminated as
a result of a termination of the Arius Two Agreement (or, if applicable,
subsequent agreement between CDC and Arius Two entered into pursuant to
Section 2.04(d) of the Arius Two Agreement) then with respect to Arius Two, this
Agreement, and with respect to CDC, the rights and benefits of BDSI under the
Agreement, in each case, to the extent not imposing obligations in excess of
those imposed on CDC or Arius Two, respectively, under the CDC Agreement or
Arius Two Agreement, respectively, and Arius Two in the Arius Two Consent,
respectively, shall be automatically assigned to CDC or Arius Two, as described
in the CDC Consent and Arius Two Consent, as applicable, to provide for Meda’s
continued quiet enjoyment of the rights granted to it under this Agreement in
accordance with its terms.

ARTICLE XIV

MISCELLANEOUS

Section 14.01 Assignment. Except as explicitly contemplated by this Agreement,
neither this Agreement nor any rights or obligations hereunder may be assigned
or otherwise transferred by either Party without the prior written consent of
the other Party (which consent shall not be unreasonably withheld); provided,
however, that BDSI may assign this Agreement and its rights and obligations
hereunder without Meda’s consent (a) in connection with the transfer or sale of
all or substantially all of the business of BDSI to which this Agreement relates
to a Third Party, whether by merger, sale of stock, sale of assets or otherwise,
or (b) to any

 

40



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

Affiliate of BDSI. Notwithstanding the foregoing, any such assignment to an
Affiliate shall not relieve BDSI of its responsibilities for performance of its
obligations under this Agreement. The rights and obligations of the Parties
under this Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties. Any purported assignment not in
accordance with this Agreement shall be void.

Section 14.02 Force Majeure. Neither Party shall be held liable or responsible
to the other Party nor be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any term of this
Agreement when such failure or delay is caused by or results from causes beyond
the reasonable control of the affected Party, including, but not limited to,
fire, floods, embargoes, terrorism, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other Party, or for any other reason which is
completely beyond the reasonable control of the Party (collectively a “Force
Majeure”); provided that the Party whose performance is delayed or prevented
shall continue to use good faith diligent efforts to mitigate, avoid or end such
delay or failure in performance as soon as practicable.

Section 14.03 Governing Law; Jurisdiction; Dispute Resolution. This Agreement
shall be governed by and construed under the state laws of the State of New
York, without reference to its conflicts of laws principles. All disputes
arising under or in connection with this agreement shall be finally settled by
binding arbitration, initiated by either Party on ten (10) days notice to the
other Party, under the Rules of Arbitration of the International Chamber of
Commerce (“ICC”), applying the laws of the State of New York, without regards to
its conflicts of law provisions, before three (3) independent, neutral
arbitrators experienced in the international pharmaceutical industry. The place
of arbitration shall be New York, New York. Meda and BDSI shall each be entitled
to select one (1) such arbitrator, with the two such arbitrators so selected
selecting the third such arbitrator. In the event either Party fails to select
its arbitrator within such ten (10) day period, the arbitrator selected by the
other Party within such ten (10) day period shall be entitled to select such
arbitrator. The arbitration shall be conducted in English. The decision of the
arbitrators will be final and binding on the parties, and any decision of the
arbitrators may be enforced in any court of competent jurisdiction.
Notwithstanding the foregoing, any Party may seek injunctive, equitable, or
similar relief from a court of competent jurisdiction as necessary to enforce
its rights hereunder without the requirement of arbitration.

Section 14.04 Waiver. Except as specifically provided for herein, the waiver
from time to time by either of the parties of any of their rights or their
failure to exercise any remedy shall not operate or be construed as a continuing
waiver of same or of any other of such Party’s rights or remedies provided in
this Agreement.

Section 14.05 Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
Any provision of this Agreement held invalid or unenforceable in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

41



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

Section 14.06 Notices. All notices and other communications provided for herein
shall be dated and in writing and shall be deemed to have been duly given (a) on
the date of delivery, if delivered personally, by e-mail or by facsimile
machine, receipt confirmed, (b) on the following business day, if delivered by a
nationally recognized overnight courier service, with receipt acknowledgement
requested, or (c) three business days after mailing, if sent by registered or
certified mail, return receipt requested, postage prepaid, in each case, to the
Party to whom it is directed at the following address (or at such other address
as any Party hereto shall hereafter specify by notice in writing to the other
parties hereto):

 

If to BDSI:

  

BioDelivery Sciences International, Inc.

  

2501 Aerial Center Parkway, Suite 205

  

Morrisville, North Carolina 27560 USA

  

Attn: Mark Sirgo, Chief Executive Officer

  

Telephone: (919) 653-5160

  

Facsimile:   (919) 653-5161

Copies to:

  

Wyrick Robbins Yates & Ponton LLP

  

4101 Lake Boone Trail, Suite 300

  

Raleigh, North Carolina 27607 USA

  

Attn: Larry E. Robbins, Esq.

  

Telephone: (919) 781-4000

  

Facsimile:   (919) 781-4865

If to Meda:

  

Meda AB

  

Box 906

  

Pipers vag 2A

  

17009

  

Solna

  

Sweden

  

Attn: Anders Lonners, CEO

  

Telephone: +46 8 630 19 00

  

Facsimile:  +46 8-630 19 19

Copies to:

  

Ramberg Advokater KB

  

Box 7531

  

Norrmalmstorg 1

  

103 93 Stockholm

  

Attn: Christer Nordén

  

Telephone: + 46 8-546 546 00

  

Facsimile:  + 46 8-546 546 99

Section 14.07 Independent Contractors. It is expressly agreed that BDSI and Meda
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership or agency of any kind. Neither BDSI
nor Meda shall have the authority

 

42



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

to make any statements, representations or commitments of any kind, or to take
any action, which shall be binding on the other Party, without the prior written
consent of the other Party.

Section 14.08 Rules of Construction. The Parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document. Whenever the context hereof shall so require, the singular shall
include the plural, the male gender shall include the female gender and neuter,
and vice versa.

Section 14.09 Publicity. Meda and BDSI shall consult with each other before
issuing any press release with respect to this Agreement or the transactions
contemplated hereby and neither shall issue any such press release or make any
such public statement without the prior consent of the other, which consent
shall not be unreasonably withheld; provided, however, (a) that a Party may,
without the prior consent of the other Party, issue such press release or make
such public statement as may upon the advice of counsel be required by law or
the rules and regulations of the Nasdaq or any other stock exchange, or (b) if
it has used reasonable efforts to consult with the other Party prior thereto,
(such consent shall be deemed to have been given if the recipient of the press
release or public statement fails to respond to the other Party within 48 hours
after the recipient’s receipt of such press release or public statement). No
such consent of the other Party shall be required to release information which
has previously been made public.

Section 14.10 Entire Agreement; Amendment. This Agreement (including the
Exhibits attached hereto) sets forth all of the covenants, promises, agreements,
warranties, representations, conditions and understandings between the parties
hereto with respect to the subject matter hereof and supersedes and terminates
all prior agreements and understandings between the Parties. There are no
covenants, promises, agreements, warranties, representations conditions or
understandings, either oral or written, between the parties other than as set
forth herein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties.

Section 14.11 Inspection Rights. Upon five days prior written notice from either
Party (the “Requesting Party”), the Party receiving such notice (the “Audited
Party”) shall permit an independent certified public accountant selected by the
Requesting Party and reasonably acceptable to the Audited Party to audit and/or
inspect only those books and records (including but not limited to financial
records) as may be necessary pursuant to the terms of the applicable Section of
this Agreement granting the applicable inspection rights to the Requesting Party
pursuant to this Section 14.11. Any such independent accounting firm shall be
subject to the confidentiality provisions of this Agreement. A copy of any
report provided to a Party by the accountant shall be given concurrently to the
other Party. Subject to the terms of this paragraph, such inspection shall be
conducted (a) at the sole cost of the Requesting Party and (b) during the
Audited Party’s normal business hours. If the applicable audit involves the
calculation of payments to be made by one Party to the other Party and such
accounting firm concludes that such calculations erroneously resulted in an
overpayment or underpayment by one Party to the other Party with respect to any
payment(s) due hereunder (a “Calculation Error”), within 30 days

 

43



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

of the date of delivery of such accounting firm’s report concluding that a
Calculation Error occurred, the amount overpaid shall be repaid or the amount
underpaid shall be augmented as necessary to correct the underpayment or
overpayment caused by such Calculation Error, and if such Calculation Error
resulted in an overpayment to or an underpayment from the Party responsible for
such error, such Party shall pay interest on such amount at the Prime Rate of
Interest plus three percent (3%). If the Audited Party was responsible for the
Calculation Error and such Calculation Error was greater than 5% of the proper
amount payable with respect to any particular Royalty Quarter, the Audited Party
shall be solely responsible for the reasonable, documented costs associated with
the audit. The rights granted to BDSI under this Section 14.11 may be exercised
by CDC or Arius Two in a manner consistent with similar rights established with
respect to each of them in Section 6.10 of the CDC Agreement and Sections
2.01(c), 2.04(b), 4.04(d), and 14.12 of the Arius Two Agreement, as applicable.

Section 14.12 Headings. The captions contained in this Agreement are not a part
of this Agreement, but are merely guides or labels to assist in locating and
reading the several Articles hereof.

Section 14.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
Agreement may be transmitted via facsimile and such signatures shall be deemed
to be originals.

Section 14.14 Third Party Beneficiary. CDC shall be an intended third party
beneficiary to this Agreement for the sole purpose of enforcing Section 13.05(g)
of this Agreement.

[Signature page to follow.]

 

44



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their duly authorized officers as of the Effective Date.

 

ARIUS PHARMACEUTICALS, INC. By:   /s/ Mark A. Sirgo Name:   Mark A. Sirgo Title:
  President BIODELIVERY SCIENCES INTERNATIONAL, INC. By:   /s/ Mark A. Sirgo
Name:   Mark A. Sirgo Title:   President and CEO MEDA AB By:   /s/ Anders Lonner
Name:   Anders Lonner Title:   CEO

 

45



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

EXHIBIT A

CDC AGREEMENT



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

EXHIBIT B

DEVELOPMENT PROGRAM

***



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

EXHIBIT C

LICENSED PATENT RIGHTS

 

Filing
Date    App. No.    Country   

Title

   Priority    Status/Action 16 Oct
1997    US97/18605    PCT    Pharmaceutical Carrier Device Suitable for Delivery
of Pharmaceutical Compounds to Mucosal Surfaces    PCT of ‘519   
Entered national phase 29 Apr
1999    US99/09378    PCT    Pharmaceutical Carrier Device Suitable for Delivery
of Pharmaceutical Compounds to Mucosal Surfaces    PCT of ‘703    Entered
national phase 16 Aug
2004    US2004/026531    PCT    Adhesive Bioerodible Transmucosal Drug Delivery
System    PCT of 10,706,603    Entered national phase —      —      EP    Same
   Nat. Stage of PCT
18605    Issued. EP 0 973 497
B11
Expires on 16 Oct
2017 —      —      EP    Same    Nat. Stage of
PCT09378    Issued. EP 1 079 813
B12
Expires: 16 Oct 2017 —      —      EP    Same    Nat. Stage of
PCT026531    Pending

 

1 For PCT application US97/18605: it has issued in the following European
countries with the expiration date of 16 Oct 2017: Austria, Belgium,
Switzerland, Germany, Denmark, Spain, France, United Kingdom, Greece, Ireland,
Italy, Netherlands, and Sweden.

 

2 For PCT application US99/0378: it has issued in the following European
countries with the expiration date of 16 Oct 2017: Austria, Belgium,
Switzerland/Liechtenstein, Cyprus, Germany, Denmark, Spain, Finland, France,
United Kingdom, Greece, Ireland, Italy, Luxembourg, Monaco, Netherlands,
Portugal and Sweden. Patents are pending in Cyprus and Monaco.



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

EXHIBIT D

ARIUS TWO AGREEMENT



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

EXHIBIT E

TERRITORY

Albania

Andorra

Austria

Belarus

Belgium

Bosnia-Herzegovina

Bulgaria

Croatia

Cyprus

Czech Republic

Denmark

Estonia

Finland

Former Yugoslav Republic of Macedonia

France

Germany

Greece

Hungary

Iceland

Ireland

Italy

Latvia

Liechtenstein

Lithuania

Luxembourg

Malta

Moldova

Monaco

Montenegro

Norway

Poland

Portugal

Romania

San Marino

Serbia

Slovakia

Slovenia

Spain

Sweden

Switzerland

The Netherlands

The United Kingdom

Turkey

Ukraine

Vatican City



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

EXHIBIT F

SUPPLY AGREEMENT



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

EXHIBIT G

MARKS

BEMA

BEMA FENTANYL